                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

IN RE                                           §     CHAPTER 7
                                                §
LEGENDARY FIELD EXHIBITIONS,                    §     CASE NO. 19-50900-CAG
LLC.                                            §
                                                §
AAF PLAYERS, LLC;                               §     CASE NO. 19-50902-CAG
                                                §
AAF PROPERTIES, LLC;                            §     CASE NO. 19-50903-CAG
                                                §
EBERSOL SPORTS MEDIA GROUP,                     §     CASE NO. 19-50904-CAG
INC.;                                           §
                                                §
LFE 2, LLC;                                     §     CASE NO. 19-50905-CAG
                                                §
WE ARE REALTIME, LLC                            §     CASE NO. 19-50906-CAG
                                                §
    DEBTORS                                     §
                                                      (SUBSTANTIVE CONSOLIDATION
                                                      OF ALL 6 CASES, INTO ONE CASE,
                                                      LEGENDARY FIELD EXHIBITIONS,
                                                      LLC, CASE NO. 19-50900-CAG)
                                                      JOINTLY ADMINISTERED UNDER
                                                      CASE NO. 19-50900-CAG)


             TRUSTEE’S OBJECTION TO CLAIM NO. 214-2 OF
   COLTON SCHMIDT AND REGGIE NORTHRUP AND ACCOMPANYING BRIEF

        THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO
        YOUR INTERESTS. IF NO TIMELY RESPONSE IS FILED WITHIN
        TWENTY-ONE (21) DAYS FROM THE DATE OF SERVICE, THE RELIEF
        REQUESTED HEREIN MAY BE GRANTED WITHOUT A HEARING
        BEING HELD. A TIMELY FILED RESPONSE IS NECESSARY FOR A
        HEARING TO BE HELD.

TO THE HONORABLE H. CRAIG A. GARGOTTA, U. S. BANKRUPTCY JUDGE:

        Randolph N. Osherow, Trustee, the duly appointed chapter 7 trustee in the above-

referenced substantively consolidated cases (“Trustee”) files this Objection to Claim No. 214-2 of




                                               -1-
Colton Schmidt and Reggie Northrup1 (the “Objection”) and respectfully shows:

                                     JURISDICTION AND VENUE

        1.       This Court has jurisdiction to consider this objection pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. §§ 157(b).

        2.       Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                      FACTUAL BACKGROUND

        3.       Legendary Field Exhibitions, LLC (“LFE”), Ebersol Sports Media Group, Inc.

(“ESMG”) and four affiliates (collectively, the “Debtors”) filed their petitions for voluntary relief

under Bankruptcy Code Chapter 7 on April 19, 2019 (collectively, the “Bankruptcy Cases”).2

        4.       Randolph N. Osherow was appointed as Chapter 7 Trustee thereafter and continues

to serve in that capacity.

        5.       On the Trustee’s motion, the Court substantively consolidated the Bankruptcy

Cases into In re Legendary Field Exhibitions, Case No. 19-50900 (the “Main Case”). [Docket No.

150]. Neither Schmidt nor Northrup objected to this consolidation.

        6.       The consolidated Debtors each were involved in the development and business

operations of the Alliance of American Football (“AAF”). The AAF was conceived and formed

to operate a professional football league during the NFL’s inter-season break.

        7.       The AAF was structured such that the Ebersol Sports Media Group, LLC owned

the league’s 8 teams. Other professional sports leagues adopt this structure.



1
 Schmidt and Northrup are sometimes collectively referred to as the “Claimants.”
2
 In re Legendary Field Exhibitions, LLC, Case No. 19-50900.
In re Ebersol Sports Media Group, Inc., Case No. 19-50904.
In re AAF Players, LLC, Case no. 19-50902.
In re AAF Properties, LLC, Case No. 19-50903.
In re LFE2, LLC, Case No. 19-50905.
In re We are Realtime, LLC, Case No. 19-50906.



                                                       -2-
       8.      ESMG is the direct or indirect parent and 100% owner of each Debtor.

       9.      ESMG was initially financed through both equity investment and convertible debt

and convertible draw lines of credit. More than 25 investors participated.

       10.     To complement its football product, AAF planned to develop an interactive fan

experience through an “app” that would allow fans access to real time streaming and game

generated data, player statistics and other metrics. The app-based interactive product component

AAF conceived depended on offering a quality football product capable of attracting and keeping

fans. AAF also believed and intended that the app could eventually compliment sports gambling.

       11.     ESMG was initially financed through equity investment and convertible loans, a

large percentage of which were converted to equity, and a convertible debt credit line.

       12.     Colton Schmidt played as a punter for the AAF’s Birmingham Iron team. Reggie

Northrup played as a linebacker with the Orlando Apollos. Both Schmidt and Northrup executed

a Standard Player Agreement (the “Player Contract”) and Authorized Alternative League Release

(the “NFL-Out”) with AAF Players, LLC (“AAF Players”). Schmidt and Northrup each entered

into a Standard Commercial License Agreement with Alliance Properties, LLC (a/k/a AAF

Properties, LLC and herein called “AAF Properties”) (the “Commercial License”). Schmidt and

Northrup were each represented in obtaining their contracts by different sports agents.

       13.     The player agreements set out for Schmidt and Northrup an “annual base

compensation” for each of 3 seasons to be paid in installments during the corresponding regular

season with the potential for other bonus compensation.

       14.     The Commercial License provided a mechanism for players to fractionally share in

certain revenues generated using player likenesses.

       15.     Although their Player Contracts set the amount of annual base compensation in




                                               -3-
each covered season, the Player Contract is not a lump sum contract and contained no guarantees.

To the contrary, the SPA provides:

           (a). . . If the SPA is terminated after the beginning of the regular season, Base
           Compensation payable to Player will be reduced proportionately and Player will be paid
           the portions of his Base Compensation having become due and payable up to the time of
           termination.

           16.      Both Schmidt and Northrup were compensated as provided under the terms of their

respective player agreements for the 2019 contract year through the time the league unexpectedly

folded on or about April 2, 2019.

           17.      After the AAF suspended its operations, both Schmidt and Northrup sought and

signed contracts to play with XFL teams.3 Schmidt and Northrup have treated their obligations

under their Player Contracts and NFL-Out.

           18.      The Trustee did not elect to assume either the Schmidt or Northrup Player

Contracts.

           19.      Days before the Debtors filed their bankruptcy cases, Schmidt and Northrup filed a

lawsuit in California state court against AAF representatives Charles Ebersol and Thomas Dundon

and four of the Debtors, including AAF Players, AAF Properties, ESMG and LFE. 4

           20.      The Court entered its Order Fixing Last Date For Filing Proofs of Claim, Combined

with Notice Thereof, setting the claims bar date as August 15, 2019. (Docket No. 51).5 The Docket

reflects service on all former players, including Colton Schmidt and Reggie Northrup.



3
  The Trustee is aware that the XFL suspended its operations due to the COVID-19 pandemic and is reported to have
laid off most employees. The Trustee believes that it has released players to seek other employment in professional
football.
4
  After being removed, transferred and referred to this Court, their suit is pending in this Court as Adversary
Proceeding No. 19-ap-5053.
5
    All references to “Docket No.” entries refer to the Court’s Pacer docket in the Main Case unless otherwise indicated.



                                                           -4-
       21.     On July 15, 2019, Schmidt and Northrup filed Proof of Claim 214-1. On July 16,

2019 they filed Claim 214-2 (together the “Claim”). Northrup and Schmidt did not execute the

Claim. Instead, one of their attorneys in the California case signed the Claim.

       22.     Through their Claim, Schmidt and Northrup seek from the estate for themselves

and for “others similarly situated” at least $673,920,000.00.

       23.     Schmidt and Northrup computed the Claim amount by multiplying 416 (the number

of players on AAF team rosters) time $180,000.00 (the sum of the annual base compensation

amounts for the 2020 and 2021 seasons) and for punitive damages multiplied the resulting product

by 9 because “single digit multipliers are more likely to comport with due process.” See Claim

214-2, Addendum at p. 4).

       24.     Schmidt, Northrup and other former players were paid all base compensation due

to them during the 2019 season and in the 180 days prior to the Debtors’ petition date.

       25.     Nevertheless, the Claim includes $5,678,400.00 as a priority claim. The amount is

the result of multiplying 416 (the number of players alleged) x $13,650 (the priority treatment limit

amount noted on Official Form 410 for 2019 §507(a) (4) amounts).

       26.     The Claim and incorporated civil complaint allege that Schmidt and Northrup each

entered into a Player Contract with AAF Players that AAF Players breached by suspending

operations on April 2, 2019. They say that if the AAF had not folded, Schmidt, Northrup and each

putative class member would have received $80,000 as annual base compensation in season 2 of

the contract period and $100,000.00 as annual base compensation in year 3. The Claim assumes

this is so for 414 other putative class members. In other words, the Claim assumes that no AAF




                                                -5-
player in the putative class would ever be cut or injured or leave the AAF for any reason.6

         27.      In addition to breach of contract, Schmidt and Northrup allege that AAF Players

breached an alleged covenant of good faith and fair dealing by interfering with its own contract

and violated a California prompt wage payment and unfair competition statute. Schmidt and

Northrup contend that the Debtors, each and all, acting as the agents of each other, fraudulently

induced Schmidt and Northrup to contract with AAF Players and should be prohibited from

repudiating the Player Contract by promissory estoppel.

         28.      Although the complaint incorporated into the Claim purports to seek various

personal injury damages, the computation in the claim itself includes just alleged contract damages

and punitive damages as part of the Claim computation.

         29.      Finally, Schmidt and Northrup purport to seek recovery in the Claim on behalf of

an alleged “class” comprising a list of specified persons alleged to have been on the player rosters

of the AAF league’s 8 teams.

         30.      Few, if any, of the persons Schmidt and Northrup allege are putative class members

filed a proof of claim despite receiving notice.7

                                      REASONS FOR OBJECTION

         The Trustee has examined and objects to the Claim pursuant to Federal Rules of

Bankruptcy Procedure 3007 and 9014. The Claim must be disallowed entirely or alternatively



6
  Other than speculation, Schmidt and Northrup do not explain in their Claim how they are able to foretell the future
for 414 other unique individuals, most of whom Schmidt and Northrup undoubtedly do not know under 414 contracts,
that even if all the same, provide many different mechanisms by which compensation in future contract years would
not become due. The assumption seems unlikely. For example, Both Schmidt and Northrup joined the AAF after
being cut from other teams, Schmidt from the Bills and Northrup from the Rams practice squad.
7
  At least one such player, Aaron Murray, filed a Proof of Claim under his contract, which is evidently not identical
to the agreements that the Schmidt and Northrup contend are uniform. Claim No. 6 filed in Case No. 19-50902, In re
AAF Players, LLC.



                                                        -6-
reduced to reflect only an amount, if any, that must be allowed by law and the “class” proof of

claim expunged because.

A. A Class Proof of Claim is Not Permitted and Should Not Be Permitted

   a.      Proofs of Claim Can Only be Filed by a Creditor or The Creditor’s Authorized
           Agent. A Putative Class Representative is Neither. Self-appointed putative class
           representatives and their attorneys are not “authorized agents.” To the extent the
           Claim purports to be made by or for alleged creditors other than Claimants, the Claim
           is not allowable and should be expunged.

   b.      Rule 7023 Can Not be Invoked in This Case Even if Invoking it is a Matter of
           Discretion. Even if not absolutely prohibited in the proof of claim context, Rule 7023
           does not apply unless invoked pursuant to Rule 9014. The Claimants filing creditors,
           nine months after the filing the claim, have not moved to invoke Rule 7023.
           Furthermore, invoking Rule 7023 would be improper; it would unduly delay and
           increase the expense and burden of estate administration without substantial benefit to
           the estate. No class was certified prepetition and alleged putative class members
           received individual notice of the bankruptcy and bar date. Most did not file a proof of
           claim.

   c.      Even if Rule 7023 Were Applied, the Claim Cannot Satisfy Rule 7023’s Class
           Certification Prerequisites. Virtually all theories underlying the Claim depend on
           individual proof on all or most necessary elements. Individual questions would
           necessarily dominate this contested case. The Claimant’s claims are not typical and
           numerosity is not satisfied. Common issues do not predominate and a class action is
           not superior to other available methods of adjudication.

B. As Individual Claimants, The Claim of Each Schmidt and Northrup Should Be
   Disallowed.

   a.      All sums due to Schmidt and Northrup were paid up to the time their individual
           player agreements terminated and when the debtors sought relief in bankruptcy. The
           contracts were severable and not for a guaranteed lump sum.
   b.      Claimants’ individual claims are overstated. Bankruptcy Code § 502(b)(7) limits
           future damages to one year.
   c.      Claimants Claim is not entitled to priority treatment under § 507(a) (4).
   d.      No action lies under California Labor Code §201 et seq. because no earned wages
           were due and unpaid at the time of discharge.
   e.      California Bus. & Professions Code § 17200 does not apply to work performed
           outside California for a California-based employer by out-of-state plaintiffs.
           Moreover, even where applicable, remedies under the act are limited to injunctions
           and restitution of money or property lost.
   f.      The Claimant’s fraud and false promise claims are insupportable and; The Claim
           alleges as actual damages only amounts allegedly unpaid under contracts. Although



                                               -7-
                 contract and fraudulent inducement claims can coexist, independent tort damages
                 must be established.
      g.         The Claimants cannot prevail on a promissory estoppel claim because they had, and
                 concede they had a valid written contract covering the same subject.
      h.         Claimants have not stated and cannot prove a claim for breach of an implied covenant
                 of good faith and fair dealing.
      i.         Claimants cannot state a claim for tortious interference with contract.

                             BRIEF OF ARGUMENTS AND AUTHORITIES

A. A Class Proof of Claim is Not Permitted In This Case.

      a.         Proofs of claim can only be filed by a creditor or the creditor’s authorized agent.
                 A putative class representative is neither.

                 i.      Class proofs of claim in general.

           31.        Bankruptcy Code8 § 501 explicitly provides for the filing of a proof of claim only

by a creditor or indenture to trustee. 11 U.S.C. 501(a). If a creditor does not file a proof of claim,

the trustee, the debtor or a co-debtor, or guarantor can file a proof of claim for the creditor. Id. §

501(b-c). This language is clear and explicit; it states no other exceptions.                  Bankruptcy Rule9

3001 implements § 501 and establishes the procedures for presenting a proof of claim. The rule

requires the use of an Official Form and that every proof of claim must be signed by the creditor

or the creditor’s authorized agent. Bankr. R. 3001(a-b). Exactly tracking §501(b), Bankruptcy

Rules 3004 and 3005 permit the Trustee, the debtor, a co-debtor or guarantor to file a proof of

claim within 30 days after the bar date. There are no other exceptions.

           32.        Each unsecured creditor must file a proof of claim by the applicable bar date for

the claim to be allowed. Bankr. R. 3002(a) and (c). It is fundamental that only allowed claims are




8
    References to the Bankruptcy Code mean Title 11 of the United States Code, 11 U.S.C. § 101 et seq.
9
    Reference to the Bankruptcy Rules mean the Federal Rules of Bankruptcy Procedure.




                                                         -8-
paid out of the estate res.10 Bankruptcy Code section 501 and 502, and Bankruptcy Rules 3001,

3002, 3004 and 3005 thus provide carefully considered and constructed specific coordinated rules

to determine who can file a claim, the form of the claim, how and when it must be filed, an when

it can be paid from the bankruptcy estate.

               ii.      The rule that class proofs of claim are absolutely prohibited.

         33.         Adhering to the clear text of § 501 and its implementing rules, bankruptcy courts

in Texas and elsewhere historically held that so-called “class” proofs of claim are unambiguously

prohibited because a putative class representative cannot by self-declaration become an “agent,”

much less an “authorized agent” under long-respected agency precepts.11 In re Standard Metals

Corp., 817 F.2d 625, 631 (10th Cir. 1987); In re FIRSTPLUS Financial, Inc., 248 B.R. 60, 70-72

(N.D. Tex. 2000); In re Great W. Cities, Inc. of New Mexico, 88 B.R. 109 (Bankr.N.D.Tex.1988),

rev'd on other grounds, 107 B.R. 116 (N.D.Tex.1989);12 see In re Craft, 321 B.R. 189, 192 (Bankr.

N.D. Tex. 2005) (observing that where class is not certified prepetition, putative representative has

no agency relationship with putative class members and declining to invoke Rule 7023 or allow

class proof of claim).




10
  See, e.g., Katchen v. Landy, 382 U.S. 323, 329–31, 86 S. Ct. 467, 472–73, 15 L. Ed. 2d 391 (1966) (explaining that
the whole process of proof, allowance, and distribution is an adjudication of interests claimed in a res within the
bankruptcy court’s jurisdiction to summarily determine).
11
  An agency arises in all cases from the manifestations from the principal. Actual agency involves the principal’s
manifestations to the agent under which the agent reasonably concludes that the principal wishes the agent to act in
some particular. In re Matter of Osborne, 951 F.3d 691 (5th Cir. 2020); Agency by estoppel arises where the
principal’s manifestations to a third party would make it inequitable to allow the principal to deny the agent’s authority
(so-called ostensible agency). Id.
12
  See In re Allegheny Intrn., Inc., 94 B.R. 877, 878-79 (W.D. Penn. 1988); In re Johns–Manville Corp., 53 B.R. 346
(Bankr.S.D.N.Y.1985); In re Baldwin–United Corp., 52 B.R. 146 (Bankr. S.D. Ohio 1985); In re Computer Devices,
Inc., 51 B.R. 471 (Bankr.D.Mass.1985); In re Grocerland Coop., Inc., 32 B.R. 427 (Bankr.N.D.Ill.1983); In re
Shulman Transport Enterprises, Inc., 21 B.R. 548 (Bankr.S.D.N.Y.1982), aff'd, 33 B.R. 383 (S.D.N.Y.1983), aff'd,
744 F.2d 293 (2d Cir.1984) (observing that class action rules are largely antithetical to the established bankruptcy
process).


                                                           -9-
              iii.      The view that bankruptcy courts have discretion in appropriate cases to
                        allow class proofs of claim.

           34.       Courts following the Seventh Circuit Court of Appeals decision in In re American

Reserve Corp., 840 F.2d 487 (7th Cir. 1988), have held class proofs of claim, although in many

respects antithetical to the bankruptcy process, are not absolutely prohibited under § 501 and

Bankruptcy Rule 3001. These courts conclude that Rule 3001 and § 501’s specific enumerations

state are not limits but flexible guidelines that leave room for judicial expansion.

           35.       These courts reason that § 501 is expandable because Congress’ failure to include

putative representatives or class actions specifically in § 501 or mention the subject in legislative

history may simply reflect that Congress has yet to consider whether they should be included. Id.

at 493. Moreover, they imagine that a representative party in a class action is a “putative agent”

who becomes “authorized” post-hoc if the case is ultimately certified as a class action. See id. at

493 (characterizing a representative party in a class action as an “agent for the missing.” Finally,

these courts conclude that because Bankruptcy Rule 9014(c)’s mother-hubbard clause permits

bankruptcy courts to invoke one or more adversary rules at any stage in a contested case, Congress

must have intended for courts to apply that discretion to proofs of claim Congress clear expression

of the rules notwithstanding.13 Id. at 492-93.

           36.       Under this view, a class proof of claim may be permitted, but only if the bankruptcy

court first determines that Rule 7023 should be invoked and only if the court thereafter determines

that Rule 7023’s requirements are met.

              iv.       The court should adopt the view that class proofs of claim are not
                        permitted as expressed in In re Firstplus Financial, Inc.

           37.       In re FirstPlus Financial, Inc. is not alone in applying § 501 and Rule 3001


13
                                                       “at any stage in a particular matter direct
     Bankruptcy Rule 9014(c) provides that bankruptcy courts may
that one or more of Part VII’s adversary proceeding rules shall apply.”


                                                      - 10 -
according to their plain and specific language. Sheftelman v. Standard Metals Corp. (In re

Standard Metals Corp.), 817 F.2d 625, 631 (10th Cir.1987); In re Allegheny Intern., Inc., 94 B.R.

877, 880–81 (Bankr. W.D. Pa. 1988 (recognizing that whatever benefits permitting a class proof

of claim may have in particular cases, “Congress has not empowered us to do so”). 14

        38.      Although several circuit courts have applied Matter of American Reserve Corp.’s

two-step approach,15 the Fifth Circuit has not. In re TWL Corp., 712 F.3d 886, 891 (5th Cir. 2013)

(observing that “our circuit has not addressed whether a class proof of claim even is permissible”

and stating that “we expressly decline to address the merits of that claim.”). 16 The trend is to apply

the Matter of American Reserve Corp. two-step approach. In re Craft, 321 B.R. 189, 192 (Bankr.

N.D. Tex. 2005); In re Vanguard Natural Resources, LLC, 2017 WL 5573967, at * 3 (Bankr. S.

D. Tex. 2017).17

        39.      But that approach is fundamentally illogical and wrong. Instead, the Court should

adopt the thoughtful reasoning in In re FirstPlus Financial, Inc. and hold that Bankruptcy Rule

3001 and § 501 do not permit a putative representative or his attorney to file a “class proof claim.

That reasoning carefully steadfastly adheres to the plain statutory text without resorting to


14
  Other cases following this line of reasoning include: In re Electronic Theatre Restaurants Corp., 57 B.R. 147
(Bankr. N.D. Ohio 1986); In re Johns-Manville Corp., 53 B.R. 346 (Bankr.S.D.N.Y.1985); In re Baldwin-United
Corp., 52 B.R. 146 (Bankr. S.D. Ohio 1985); In re Computer Devices, Inc., 51 B.R. 471 (Bankr.D.Mass.1985); In re
Grocerland Coop., Inc., 32 B.R. 427 (Bankr.N.D.Ill.1983); In re Shulman Transp. Enters., Inc., 21 B.R. 548
(Bankr.S.D.N.Y.1982), aff'd, 33 B.R. 383 (S.D.N.Y.1983), aff'd, 744 F.2d 293 (2d Cir.1984).
15
    Gentry v. Siegel, 668 F.3d 83, 88–89 (4th Cir. 2012) (adopting approach and affirming bankruptcy court’s
determination not to invoke Rule 7023) Reid v. White Motor Corp., 886 F.2d 1462, 1470 (6th Cir. 1989) (same); In re
Charter Co., 876 F.2d 866 (11th Cir.1989), cert. dismissed, 496 U.S. 944, 110 S.Ct. 3232, 110 L.Ed.2d 678 (1990)
(adopting approach and remanding for determination whether Rule 7023 would be invoked.;
 .
16
   In In re TWL Corp., 712 F.3d 886, 891 (5th Cir. 2013); the Fifth Circuit was called on to decide whether in an
adversary proceeding where Rule 7023 automatically applies, the bankruptcy court could bankruptcy-related factors
in determining if the case satisfied Rule 7023’s numerosity and superiority prerequisites. Id. at 892-93. The Court
17
   In re Vanguard Natural Resources, LLC involved requests for the reimbursement of administrative expenses, which
are not subject to § 501 or Bankruptcy Rule 3001, although such a request, if objected to, presents a contested case
governed by Rule 9014. Matter of TransAmerican Natural Gas Corp., 978 F.2d 1409, 1416 (5th Cir. 1992).




                                                       - 11 -
legerdemain to conclude, as Matter of American Reserve Corp. does, that by excluding putative

class representatives and their lawyers from § 501 and Bankruptcy Rule 3001, Congress really

meant that they are included.

           40.      Matter of American Reserve Corp.’s clever fiction that a Rule 7023 putative class

representative is really a putative “agent for the missing” retroactively transformed by class

certification into an actual authorized agent18 finds no support either in the Seventh Circuit’s

opinion or in the law. See Matter of American Reserve Corp., 840 F.2d 487, 493 (7th Cir. 1988).

           41.      As sole support for its ipse dixit conclusion, Matter of American Reserve Corp.

analogizes unconvincingly to Sosna v. Iowa, 419 U.S. 393 (1975) and U.S. Parole Comm’n v.

Geraghty, 445 U.S. 388 (1975). Neither case has anything to do with agency19 or remotely

approaches holding that a class representative is an “agent for the missing.” Instead, they consider

in two contexts whether an appeal could continue under the capable of repetition but evading

review exception to constitutional mootness.

           42.      In Sosna a woman sought a declaratory judgment that Iowa’s durational residency

requirement was unconstitutional because she wanted a divorce before residing there for a year.

At trial, the parties stipulated to the elements of F.R.C.P. 23(a). Sosna v. Iowa, 419 U.S. 393, 397

(1975).       The district court panel declared the statute constitutional. During her appeal, Sosna

satisfied the residency requirement; extinguishing her personal standing. The Supreme Court held

that upon certification of the class action “the class of unnamed persons described in the

certification acquired a legal status separate from Sosna’s interest; their personal stake was thus



18
   Matter of American Reserve invokes the ipse dixit that: “If the bankruptcy judge denies the request to certify a
class, then each creditor must file an individual proof of claim; the putative agent never obtains ‘authorized agent’
status. If the court certifies the class, however, the self-appointed agent has become ‘authorized,’ authorized and the
original filing is effective for the whole class (the principals).” Id. at 493.
19
     The word agent or agency appears in neither case.


                                                         - 12 -
sufficient to present a real case or controversy capable of repetition but evading review sufficient

to avoid dismissal as moot. Id. at 400-403.

       43.     In U.S. Parole Comm’n v. Geraghty, Geraghty was denied parole and filed a

putative class action challenging the constitutionality of federal parole guidelines. 445 U.S. 388,

404, 100 S. Ct. 1202, 1212–13, 63 L. Ed. 2d 479 (1980). Geraghty appealed the district court’s

refusal to certify the case as a class action and denied another inmate’s request to intervene “to

ensure the legal issue raised would not escape review.” Geraghty completed his sentence while

the consolidated appeals remained pending.       Id. at 394, 396. The Supreme Court held that

Geraghty’s appeal of the trial court’s order refusing to certify a class action could continue under

the “capable of repetition but evading review” mootness exception even though his release from

prison mooted his individual suit. Id. at 397-402.

       44.     Sosna and Geraghty in no way suggest that the law of agency is turned upside down

because a class action is sought or certified. Just contrary, the Supreme Court observed that the

procedural “’right’ to have a class certified if the requirements of the Rules are met” “is more

analogous to the private attorney general concept” than to agency principles. Id. at 403; accord In

re Aiello, 231 B.R. 693, 709 (Bankr. N.D. Ill. 1999). Geraghty’s characterization implicitly

recognizes that class representatives are not agents of absent class members.

       45.     Some courts have assumed that because class representatives owe fiduciary duties

to protect the interests of the class, they are the agents of individual class members. E.g., In re

Craft, 321 B.R. 189, 192 (Bankr. N.D. Tex. 2005). But this incorrectly conflates the concepts.

Although principal and agent is one type of relationship involving fiduciary duties, there are many

other types of relationships both formal and informal attended by fiduciary duties. See e.g., Crim

Truck & Tractor Co. v. Navistar Intern. Transp. Corp., 823 S.W. 2d 591, 593-94 (Tex. 1992)




                                               - 13 -
 (collecting examples of formal and informal fiduciary relationships).20

           46.      In re FirstPlus Financial, Inc. thoughtfully considers and rejects Matter of

American Reserve Corp.’s “admirably inventive” approach:

          The concept of agency is so fundamental that it barely requires articulation: An agency
          relationship “exists only if there has been a manifestation by the principal to the agent
          that the agent may act on his account, and consent by the agent to so act.” Or, to put it
          another way, “Rule 3001(b) allows a creditor to decide to file a proof of claim and to
          instruct an agent to do so; it does not allow an ‘agent’ to decide to file a proof of claim
          and then inform a creditor after the fact.”

Id. at 68. (citing Sheftelman v. Standard Metals Corp. (In re Standard Metals Corp.), 817 F.2d

625, 631 (10th Cir.1987) and Restatement (Second) Agency § 15 (1958)); see N. Assur. Co. of

London v. Grand View Bldg. Ass'n., 183 U.S. 308, 331, 22 S. Ct. 133, 141, 46 L. Ed. 213

(1902) (stating that the powers of agents of every kind to act for and bind their principals are

determined by the unvarying rule of ascertaining what authority is delegated to them).

           47.      The notion that a court can step into the shoes of an absent class member to

retroactively create an agency by ratification is equally mistaken. Only a principal is vested with

authority to ratify an act allegedly on the principal’s behalf. E.g. In re First Plus Financial, Inc.,

248 B.R. at 69; Restatement (Second) of Agency § 87 (1958) (stating that the affirmance

constituting ratification “must be by the person identified as the principal at the time of the original

act.”).21 “The bringing of an action, or of an appeal, by a purported agent cannot be ratified after

the cause of action or right to appeal has been terminated by lapse of time.” Restatement (Second)

of Agency § 90, Comment a (1958). The U.S. Supreme has applied § 90 in exactly this context.



20
  See Kinzbach Tool Co. v. Corbett–Wallace Corp., 138 Tex. 565, 571, 160 S.W.2d 509, 512 (1942) (stating that it is
difficult to formulate a definition of the term “fiduciary” that is comprehensive enough to cover all cases); Texas Bank
& Trust Co. v. Moore, 595 S.W.2d 502, 507 (Tex.1980) (stating that a fiduciary duty “contemplates fair dealing and
good faith, rather than legal obligation”).
21
     The Texas Supreme Court adopted Restatement § 87 in Padilla v. LaFrance, 907 S.W.2d 454, 461 n. 9 (Tex. 1995).



                                                         - 14 -
Fed. Election Com'n v. NRA Political Victory Fund, 513 U.S. 88, 98, 115 S. Ct. 537, 543, 130 L.

Ed. 2d 439 (1994); Mission Towers v. Grace, CIV.A. 07-287, 2007 WL 4333817, at *5 (D. Del.

Dec. 6, 2007), aff'd sub nom. In re W.R. Grace & Co., 316 Fed. Appx. 134 (3d Cir. 2009)

(affirming expungement of proofs of claim where ratifying act did not occur before the bar date

passed); In re Cmty. Home Fin. Services, Inc., 583 B.R. 1, 77 (Bankr. S.D. Miss. 2018) (same).

         48.      Matter of American Reserve Corp. incorrectly expands the clear language limiting

§501 and Rule 3001 by misapplying and then maligning the legal maxim expressio unius est

exclusio alterius. Id. at 492. The U.S. Supreme Court case the opinion cites for the contention that

silence in the legislative history sanctions judicial expansion holds exactly opposite. National R.R.

Passenger Corp. v. Nat’l Ass’n of R.R. Passengers, 414 U.S. 453, 458-60 (1974). Observing that

this “ancient maxim” could only be overcome by “clear contrary evidence of legislative intent,”

the Supreme Court declined to expand the specific private remedies Congress enacted in the Rail

Passenger Service Act of 1970 to include a private cause of action whereby citizen riders could

sue to enjoin discontinuance of a passenger line. 22 Id. Only those persons Congress enumerated

in the statute could seek an injunction. Id. at 456-57.

         49.      Contrary to the suggestion in Matter of American Reserve Corp., the legislative

 history is not silent concerning who Congress authorized to file a proof of claim and why. For

 example, Congress explained that the purpose of permitting a bankruptcy trustee or debtor to file

 a proof of claim if a creditor does not is “mainly to protect the debtor if the creditor’s claim is




22
  The plaintiff railroad passengers invited the Supreme Court to imply such a private cause of action because they
were the Act’s intended beneficiaries. National R.R. Passenger Corp. v. Nat’l Ass’n of R.R. Passengers, 414 U.S. at
457. The Supreme Court declined the invitation, holding that any “inference of a private cause of action not otherwise
authorized by the statute must be consistent with the evident legislative intent. Id. at 458. [Emphasis added].




                                                        - 15 -
 nondischargeable” S. Rep. 95-989, 61, 1978 U.S.C.C.A.N. 5787, 5847.23 And Congress’ specific

 inclusion of “indenture trustee” was certainly not accidental.

        50.      The Bankruptcy Code defines both the term “indenture” and “indenture trustee” in

 Bankruptcy Code. 11 U.S.C. §§ 101(28), (29). It takes its definitions directly from the Trust

 Indenture Act of 1939 (“TIA”), which generally requires an indenture trust to have at least one

 independent corporate institutional trustee. See 15 U.S.C. §§ 77ccc(7), (11), 77jjj(1). Although

 an indenture trustee in that capacity is not generally considered the bondholders’ agent absent

 proof of an actual common-law agency relationship,24 Trust Indenture Act section 317

 specifically authorizes an indenture trustee to file proofs of claim to protect bondholders’ interest

 in bankruptcy. 15 U.S.C. §§ 77qqq(a) (2).

        51.      When Congress undertook in 1978 to overhaul the Bankruptcy Act of 1898,

 recognizing the TIA’s statutory policy encouraging indenture trustees’ participation in

 bankruptcy cases was particularly appropriate.25 Congress’ recognition of indenture trustees’

 important role in creating and servicing corporate financings is evident in § 501 and throughout

 the Bankruptcy Code and Rules. See 11 U.S.C. §§ 303(b) (1), 343, 501(a), 503(b) (5), 1106(a)

 (4), 1109(b), 1121(b); see also Bankruptcy Rules 2002 and 2015. That Congress took special

 care in defining § 501’s parameters is confirmed by the fact that H.R. 6, the precursor to H.R.



23
  978 WL 8531 (Leg.Hist.) The corresponding House report also reflects that Congress considered who should be
able to file a proof of claim and made changes in the legislative process enacting § 501. H.R. Rep. 95-595, 549, 1978
U.S.C.C.A.N. 5963, 6447.
24
  See In re Covenant at S. Hills, Inc., 410 B.R. 426, 433 (Bankr. W.D. Pa. 2009) (holding that indenture trustee was
not bondholders’ agent under recognized agency principles and does not have general power to act for the bondholder
as principal); LaSalle Nat. Bank v. Duff & Phelps Credit Rating Co., 951 F. Supp. 1071, 1083-85 (S.D.N.Y. 1996)
(same).
25
  Congress is presumed to be knowledgeable about the existing law pertinent to the legislation it enacts. Goodyear
Atomic Corp. v. Miller, 486 U.S. 174, 185, 108 S. Ct. 1704, 1712, 100 L. Ed. 2d 158 (1988)




                                                        - 16 -
 8200 enacted in 1978, did not provide that an indenture trustee could file a proof of claim. HR 6,

 95th Cong., 1st Sess. § 501(a) (Jan. 4, 1977), 92 Stat. 2549, 92 Stat. 2549; see also 11 U.S.C. §§

 501(b) (c) (permitting the trustee, debtor, co-debtor or debtor’s surety to file a proof of claim for

 a creditor who did not, but not for an indenture trustee in the same circumstances).26

        52.      Like the Seventh Circuit, courts following Matter of American Reserve Corp. rush

 to commend the perceived salutary purposes of class actions to justify supplying supportive terms

 Congress chose not to enact. See, e.g., Gentry v. Seigel, 668 F.3d 83, 90 (4th Cir. 2012); In re

 Charter Co., 876 F.2d 866, 871 (11th Cir. 1989) (arguing that Congress’ decision to include Rule

 7023 for adversary proceedings necessarily means Congress intended to make the litigation

 aggregating function of class actions available to every proceeding in bankruptcy). They protest

 that hanging fast to the language Congress actually enacted in § 501 and Rule 3001 would

 undermine the supposed efficiencies of class actions and potentially inhibit small claims creditors

 from recovering. See id.

        53.      Whether or not those suppositions ever match experience is irrelevant. It is

 equally true, and easier to demonstrate, that class litigation for money damages is a

 complicated and costly, and in most cases less efficient, affair for all involved. More

 important, Congress is the master of the statutory schemes it creates. It is not a legitimate part

 of the judicial function for courts to extend a statute beyond the reach Congress selected just

 because the court views that extension to effect a sounder policy. E.g., United States v. Ron

 Pair Enterprises, Inc., 489 U.S. 235, 241, 109 S. Ct. 1026, 1030, 103 L. Ed. 2d 290




26
  “‘[W]here Congress includes particular language in one section of a statute but omits it in another section of the
same Act, it is generally presumed that Congress acts intentionally and purposely in the disparate inclusion or
exclusion.’” Russello v. United States, 464 U.S. 16, 23, 104 S. Ct. 296, 300, 78 L. Ed. 2d 17 (1983).




                                                       - 17 -
 (1989)(construing Bankruptcy Code §506 and holding that where a statute's language is plain,

 (the sole function of the courts is to enforce it according to its terms).27

         54.      Additionally, the Matter of American Reserve approach turns the bankruptcy

 proof of claim process on its head. A proof of claim that conforms to Rule 3001 and § 501 is

 by statute prima facie valid as to both validity and amount, whereas a non-conforming proof

 of claim is does not enjoy that status. E.g., In re DePugh, 409 B.R. 84, 98 (Bankr. S.D. Tex.

 2009) (stating that creditors cannot simply ignore Bankruptcy Rule 3001’s requirements until

 a debtor complains); In re Reyna, No. 08-10049-CAG, 2008 WL 2961973, *3-4 (Bankr. W.D.

 Tex. Jul. 28, 2008) (comprehensively analyzing burdens of proof in claims administration

 process); In re Tran, 369 B.R. 312, 317 (S.D. Tex. 2007); In re Armstrong, 347 B.R. 581, 585

 (Bankr. N.D. Tex. 2006); In re First Plus Financial, Inc. 248 B.R. 60, 70 (Bankr. N.D. Tex.

 2000) (holding that an improperly filed proof of claim by a person not the person who has the

 claim is invalid on its face entitled to no consideration and so defective that it cannot be cured

 by amendment) (citations omitted).

         55.      That the bankruptcy laws alter ordinary burdens of proof is not trivial. In re

 Reyna, No. 2008 WL 2961973, at *3-4. An objecting trustee has the burden to present

 evidence to overcome a conforming proof of claim’s prima facie validity.                             Matter of

 O'Connor, 153 F.3d 258, 260 (5th Cir. 1998). Failing that, a creditor’s claim is valid both as


27
   Enforcing Rule 3001(b) and § 501 in the proof of claim context is consistent with the structure of the Bankruptcy
Code. For example, false claims in bankruptcy were made subject to severe criminal penalties in consideration of the
rule that proofs of claim are prima facie valid and deemed allowed. See Act of Jun. 12, 1960, P.L. 86-519, 74 Stat.
219 (currently codified in 11 U.S.C. § 502(a) and 18 U.S.C. § 152(4)). This infers a strong preference to enact an
efficient insolvency system that depends on personal involvement in the claim. Moreover, the code and rules already
provide the Court with authority adjust the bar date for individuals who did not receive notice of the bankruptcy case,
a popular justification urged for the Matter of American Reserve Corp. rule. Despite the rationalization offered that
permitting class actions generally might serve a public policy goal, nothing about a plain language application of Rule
3001 and § 501 contravenes the underlying purpose of the bankruptcy law to establish rules by which potential
creditors in a Chapter 7 liquidation make claims for distribution from an insolvent estate.



                                                         - 18 -
 to its substance and amount. Id. If a “class” proof of claim were valid, its mere filing would

 impose on the trustee the initial burden to investigate and present evidence overcoming the

 presumptive validity of each putative class members’ claim. The cost of investigating and

 objecting to “claims” of those too disinterested to file them individually just because some

 creditor contends that at least one common question exists is hardly a result Congress intended

 creating an efficient insolvency system. And it makes no sense where every dollar the trustee

 spends responding to claims that were not filed is a dollar that will not be paid to legitimate

 creditors that filed a conforming proof of claim.

         56.      This case amply illuminates the inequity in the Matter of American Reserve

 Corp. approach. The Claimants here filed their individual proof of claim attesting that they

 are entitled between them to some part of more than $673 Million.28 Claim 214-2 at p. 2.

 Despite their seven-figure size, Schmidt’s and Northrup’s individual claims are insupportable

 and wrong. The Trustee has a duty to object to patently exaggerated and flawed individual

 claims. 11 U.S.C. § 704(a) (5). But under the Matter of American Reserve Corp. approach,

 objecting triggers Rule 9014(c)’s catchall clause and exposes the estate to alleged multi-

 million dollar claims of more than 400 individuals who received notice, filed no proof of

 claim and therefor have no claim.29 See In re Ellington, 151 B.R. 90, 94–95 (Bankr. W.D.

 Tex. 1993) (proof of claim not filed by a person identified under Rule 3001 has no effect and

 cannot be amended).



28
  Based on their addendum to Claim 214-2, it appears that likely that Schmidt and Northrup believe that they and
each putative class member’s individual claim amounts is at least approximately 1.6 Million. 214-2.
29
   This sort of “bootstrapping” disconnecting a proof of claim from the plain text of the controlling statute and rule to
transform an unauthorized and invalid proof of claim into a valid and authorized proof of claim is illogical. E.g., In re
Alleghany Intern’l, Inc., 94 B.R. 877, 881 (Bankr. W.D. Pa. 1988) (expressly rejecting the Matter of American Reserve
Corp. approach as incompatible with the Bankruptcy Code framework); In re Baldwin United Corp., 52 B.R. 146,
149) (Bankr. S.D. Ohio 1985).


                                                         - 19 -
        57.      Moreover, under accepted standards, the Trustee would have to present

 evidence to object to more than 400 “claims” of alleged creditors that never authorized or

 filed them. In effect, the approach Matter of American Reserve Corp. advocates puts the

 trustee to the impossible choice of either not objecting to Schmidt and Northrup’s individual

 claims, or allowing them to hijack an impoverished Chapter 7 bankruptcy estate to the

 Trustee’s and legitimate creditors’ detriment.30

        58.      This case is materially indistinguishable from In re FirstPlus Financial, Inc. There,

the “class” proof of claim advocates were named plaintiffs in a California class action suit alleging

causes of action against the Debtors and other defendants under federal and California law. Id. at

65. Their attorney, who was never the authorized agent of the putative class, nevertheless filed

the “class” proof of claim. All alleged members of the class received actual notice of the

bankruptcy case and the bar date. Id. at 66. No class was certified prepetition. The named plaintiffs

did not seek to invoke Rule 7023 in relation to the proof of claim or move for certification in the

adversary proceeding for months. Id.

        59.      The only evident difference between this case and In re FirstPlus Financial, Inc. is

that the claims there were relatively small dollar amount claims of thousands of consumer

mortgagors. This is not a negative-value case. According to the Claimants, each alleged class

member has a minimum claim for more than $1.6 Million. It is strains credulity to suppose that

400 individuals, mostly college graduates, each allegedly owed $1.6 Million who received actual

notice that they “must file a claim” by the bar date “or their claim will not be allowed” were

uniformly unable to appreciate what they needed to do. No salutary purpose of the class action


30
  To underscore the significance of the inequity involved, the “class” proof of Schmidt and Northrup advocate is one
of 301 claims filed, but constitutes 80% of the aggregate amount of all claims filed.




                                                       - 20 -
device would be vindicated by indulging such a fiction here. Here, the In re FirstPlus Financial,

Inc. analysis even more compelling.31

     b.         Rule 7023 cannot be invoked in this case even if invoking it is a matter of
                discretion.

          60.       Although this bankruptcy case commenced more than a year ago and the Claimants

filed Claim 214-2 more than six months ago, they never moved the Court to invoke Rule 7023.

Claimants have not satisfied this first step in the Matter of American Reserve Corp. approach. That

alone is a sufficient basis for the Court to decline to direct that Rule 7023 be applicable to this

objection. In re Associated Cmty. Services, Inc., 520 B.R. 650, 655 (Bankr. E.D. Mich. 2014)

(holding that a curative motion under Rule 9014(c) is not a defense to an objection that the Rule

7023 should not be invoked); In re FirstPlus Financial, LLC, 248 B.R. 60, at 72-73.

          61.       There is also no reason to apply Rule 7023 to Claim 214. When considering

whether to invoke Rule 7023 through Rule 9014(c), courts consider such factors as:

                a. whether the class at issue was certified pre-petition;

                b. whether the members of the putative class received notice of the claims bar date;

                c. whether class certification would adversely affect the administration of the

                    underlying bankruptcy case.

                d. the benefits and costs of class litigation to the estate.




31
   The more deleterious effects of the Matter of American Reserve Corp. approach are masked by the desire to afford
a remedy to consumer creditors who often do not receive notice of the bankruptcy or whose claims are so small that
an attorney would not likely take interest in a single claim (commonly called a “negative-value” suit). See, e.g. Matter
of American Reserve Corp., 840 F.2d 487 at 492-93); In re Think Fin., LLC, 17-33964 (HDH), 2018 WL 9801454, at
*2 (Bankr. N.D. Tex. Aug. 30, 2018) (discussing difficulties of individual notice to 1.13 million consumer creditors
and observing that many consumers (26,274) may not have understood the notice they received); In re Craft, 321 B.R.
189, 194 (Bankr. N.D. Tex. 2005) (theorizing in a Chapter 11 case that problems with notice to consumer class
members may complicate a debtor’s effort to resolve all its debts). Laudable or not, these motives do not override the
universal rules of statutory construction and this case does not involve the problem to which these policy motives are
addressed.



                                                         - 21 -
       In re TWL Corp., 712 F.3d 886, 892 (5th Cir. 2013) (describing in dicta factors courts

consider in the Rule 9014 analysis and holding that in an adversary proceeding where Rule 7023

automatically applies, court may consider these same factors as bearing on the propriety of the

class certification question), In re Vanguard Nat. Res., LLC, 17-30560, 2017 WL 5573967, at *4

(Bankr. S.D. Tex. Nov. 20, 2017) (analyzing whether to invoke Rule 7023 to a contest over

administrative claims filed in a confirmed Chapter 11 case setting an administrative claims bar

date not governed by § 501 and Bankruptcy Rule 3001).

       62.        All of these factors weigh heavily against invoking Rule 7023 with respect to Claim

214-2. No class was certified pre-petition. Invoking Rule 7023 would resurrect claims that, if

they ever existed, are now barred. Every alleged class member received individual notice of the

claims bar date; most did not file a proof of claim. See In re Johns-Manville Corp., 53 B.R. 346,

351-52 (Bankr. S.D.N.Y. 1985) (observing that class proof of claim was not proper where alleged

class members were provided bar date notice in bankruptcy and no one contended that notice was

constitutionally inadequate);

       63.        Allowing the Claimants to pursue a class proof of claim will significantly inhibit

the efficiency of administration and deplete the resources of the estate. As discussed above, a class

proof of claim could not operate as prima facie valid:

             a. the proof of claim does not state the calculated amount of any individual person’s

                  claim; instead, it recites a composite amount.

             b.   Although purporting to be liquidated, even the composite amount does not include

                  all categories of damages sought if the complaint attached and incorporated into

                  Claim 214-2 is to be believed. See Exhibit A to Claim 214-2.

             c. It is by its very nature not filed by individual creditor or a person to whom that




                                                  - 22 -
                creditor has delegated authority as an agent.

        64.     The fact that the “class” claim cannot enjoy prima facie validity enormously

impairs the chance for efficient estate administration. There are legitimate creditors who filed

conforming claims within the prescribed time.             The Trustee will be impelled under the

circumstances of this case to examine each alleged class member’s entitlement to recover. E.g.,

In re Thompson, 965 F.2d 1136, 1147 (1st Cir. 1992), as amended (May 4, 1992) (stating that

absent court leave, only the Chapter 7 trustee may interpose proof of claim objections and has a

duty to do so) (internal citations omitted); James Talcott, Inc. v. Glavin, 104 F.2d 851, 853 (3d

Cir. 1939) (holding that it is the trustee’s duty to object to a claim for any reason disentitling it to

allowance); In re King, 546 B.R. 682, 695 (Bankr. S.D. Tex. 2016) (Chapter 7 trustee has a duty

to object to claims that do not attach supporting documents); In re I & F Corp., 219 B.R. 483, 485

(Bankr. S.D. Ohio 1998); In re Woods, 139 B.R. 876, 877 (Bankr. E.D. Tenn. 1992).

        65.     Moreover, as described in the foregoing section, class action litigation, especially

involving proofs of claim, contravenes the purposes of the claims allowance and disallowance

process. A FRCP 23(b) (3) class proceedings does not result in some talismanic final judgment

awarding each class member a specific amount of damages on which they simply seek execution.

At its best, the device can provide a common answer in appropriate cases to one or more important

questions. Ideally, all that should be left on the other side of class action litigation is for class

members to file a proof of their claim. If that sounds familiar, it is because bankruptcy already

embodies that process and it has already largely occurred just as expected. This is not a negative

value consumer case where plausible efficiencies might be realized. The “class” proof of claim in

this case promises to introduce untenable complexities of proof and legal analysis—only to an

end that at minimum will necessitate repeating what has already been done.




                                                 - 23 -
            66.      Recognizing that in most instances class action principles are antithetical to those

of bankruptcy32, even courts that accept the Matter of American Reserve Corp. two-step approach

most often consider these factors and decline to invoke Rule 7023. E.g., Gentry v. Siegel, 668 F.3d

83, 94 (4th Cir. 2012) (upholding bankruptcy court’s refusal to invoke Rule 7023 where a certified

class action would be more cumbersome and costly than the bankruptcy process); Reid v. White

Motor Co., 886 F.2d 1462, 1470-71 (6th Cir. 1989) (holding that attorney was not a member of

the alleged class and not authorized to file a proof of claim, especially where attorney failed timely

request bankruptcy court to invoke Rule 7023 and ignored other mandatory requirements essential

to filing a class proof of claim); In re Vanguard Natural Resources, LLC, No. 17-30560, 2017 WL

5573967, *4-5 (Bankr. S.D. Tex. Nov. 20, 2017); In re Craft, 321 B.R. 189, 198 (Bankr. N.D. Tex.

2005); In re Musicland Holding Corp., 362 B.R. 644, 654–55 (Bankr. S.D.N.Y. 2007) (collecting

cases); In re Computer Learning Centers, Inc., 344 B.R. 79, 88–89 (Bankr. E.D. Va. 2006), In re

Ephedra Products Liab. Litig., 329 B.R. 1, 6–7 (S.D.N.Y. 2005); In re Mechem Financial, Inc.

125 B.R. 151, 153 (Bankr. W.D. Penn. 1991); In re Thomas McKinnon Securities, Inc., 133 B.R.

39, 40-41 (Bankr. S.D.N.Y 1991) (holding that the costs and delay of class litigation are not

compatible with liquidation cases).

            67.      This Chapter 7 liquidation proceeding presents an even more compelling case to

decline invoking rule 7023.

       c.         Even if Rule 7023 were applied, the claim cannot satisfy Rule 7023’s class
                  certification prerequisites.

            68.      The Claim cannot satisfy FRCP 23’s prerequisites for certification. Although Rule

7023 and FRCP 23 do not apply and should not be applied, the Trustee is nevertheless constrained

to address the Rules’ prerequisite elements.


32
     E.g., In re Grocerland Co-op, Inc., 32 B.R. 427, 435 (Bankr. N.D. Ill. 1983).


                                                          - 24 -
                (i)    General class action principles.

         69.       The usual rule is that only real parties in interest can conduct litigation. F.R.C.P.

17 (a),33 applicable to adversary proceedings through Bankr. R. 7017. The same rule applies in

contested cases. Bankr. R. 9014(c) (specifically incorporating Rule 7017).

         70.       Class actions must rest on a foundation of rigorous proof. To maintain one, the

proponent bears the heavy burden to establish F.R.C.P.’s necessary elements. Comcast Corp. v.

Behrend, 569 U.S. 27, 34, 133 S. Ct. 1426, 1432, 185 L. Ed. 2d 515 (2013); Spence v. Glock, 227

F.3d 308, 311 (5th Cir. 2000) In re American Medical Sys., 75 F.3d 1069, 1086 (6th Cir. 1996).

         71.       To that rigorous proof, trial courts must supply a rigorous analysis, going beyond

the pleadings to understand the claims, defenses, relevant facts, applicable substantive law and

understand how the case can be tried in order to make a meaningful determination whether the

requirements of F.R.C.P. 23 are satisfied. Castano v. Am. Tobacco Co., 84 F.3d 734, 744 (5th Cir.

1996); see Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160, 102 S. Ct. 2364, 2372, 72 L. Ed. 2d

740 (1982) (holding that actual, not presumed, conformance with Rule 23(a) is indispensable);

Spence v. Glock, 227 F.3d at 311 (5th Cir. 2000); Castano v. Am. Tobacco Co., 84 F.3d 734 at 740.

         72.       Rule 23 (a) sets forth four threshold elements, colloquially called numerosity,

commonality, typicality and adequacy. Rule 23(b)(3), 34 relevant to the Claim, requires the court

to “find that common questions predominate over questions affecting only individual members,

and that a class action is superior to other available methods for fairly and efficiently adjudicating


33
   F.R.C.P. 17(a) provides that “an action must be prosecuted in the name of the real party in interest.” The only
exceptions are stated in the rule to allow suits by and against an executor, administrator, guardian, bailee, express trust
trustee, a party with whom or is whose name a contract has been made for another’s benefit, and a party authorized
by statute. Id.
34
  Although the complaint attached and incorporated in the Claim alleges a class action under a California state
procedural rule no longer applicable in this court, it is clear from the allegations that Claimants seek certification under
FRCP Rule 23(b)(3).



                                                           - 25 -
the controversy. See e.g., Unger v. Amedisys Inc., 401 F.3d 316, 321 (5th Cir. 2005) (holding that

Rule 23(b) (3) requires the court to “find,” not merely assume facts justifying class certification).

         73.      F.R.C.P. 23(b) (3) does not command that no individual questions exist. But it also

does not permit a court to ignore the requirements for proof or to invent or transform putative

representatives into a composite plaintiff to ease the strains of proof or save barred claims. See

Gregory v. Dillard's, Inc., 565 F.3d 464, 469 n. 8 (8th Cir. 2009) (improper to pursue a § 1981

class action based on a hypothetical plaintiff); Broussard v. Meineke Disc. Muffler Shops, Inc., 155

F.3d 331, 345 (4th Cir.1998) (rigorous analysis requirement avoids the real risk of

a composite case being much stronger than an individual’s case would be); Lott v. Westinghouse

Savannah River Co., Inc., 200 F.R.D. 539, 559 (D.S.C. 2000), aff'd and remanded sub nom.

Anderson v. Westinghouse Savannah River Co., 406 F.3d 248 (4th Cir. 2005) (treating individual

issues individually ensures fairness in preventing each putative plaintiff’s interest from being

overlooked and assuring that defendants do not have to fight against a composite “perfect

plaintiff); Liggett Group Inc. v. Engle, 853 So. 2d 434, 467 n. 48 (Fla. Dist. Ct. App. 2003).35

         74.      These prerequisites together ensure that a class action is only used where basic due

process can be preserved in the adjudication of the claim of each absent class member and the

device is the best way to economically resolve ideally all, but at least most, of the controversy.

                (ii)   Numerosity is not satisfied.

         75.      Rule 23(a) (1) requires proof that joinder of all members be impracticable. The

number of alleged class members is not determinative in evaluating “numerosity.” Philips v. Joint




35
   Liggett Group held a class action improper because the phased trial plan “enabled the plaintiffs to try fifty years of
alleged misconduct that they never would have been able to introduce in an individual trial, which was untethered to
any individual plaintiff” and thereby “created a composite plaintiff who smoked every single brand of cigarettes, saw
every single advertisement, read every single piece of paper that the tobacco industry ever created or distributed, and
knew about every single allegedly fraudulent act.”


                                                         - 26 -
Legislative Committee, 637 F.2d 1014, 1022 (5th Cir. 1981). Rather, the analysis considers all

relevant factors including “the geographical dispersion of the class, the ease with which class

members may be identified, the nature of the action, and the size of each plaintiff's claim.” Id.;

Zeidman v. J. Ray McDermott & Co., 651 F.2d 1030, 1038 (5th Cir. Unit A July 1981).

         76.      Whether joinder is impracticable outside of bankruptcy is a very different

proposition than within bankruptcy and even more particularly within the proof of claim process.

Although the Debtors’ records suggest that former players reside in various states, the bankruptcy

claims process already vindicates FRCP’s policy goal of avoiding multi-forum litigation. This

court is the exclusive forum for claims seeking recovery from the bankruptcy estate.36

         77.      The individuals alleged to be class members are easily identified and located. See

In re First Magnus Fin. Corp., 403 B.R. 659, 663–64 (D. Ariz. 2009) (affirming dismissal of 5,000

member putative WARN Act class action adversary proceeding because it duplicated the ordinary

bankruptcy claims process easily capable of handling any claims).

         78.      Claim 214-2 alleges only that about 400 former players comprise the alleged class

and equates the number with impracticability. See Exhibit A to at p. 5. There is no suggestion

that it would be impracticable to determine their claims through the ordinary bankruptcy process,

which is particularly suited for efficient claims handling. See e.g., In re TWL Corp., 712 F.3d 886,

894 (5th Cir. 2013); In re Woodmoor Corp., 4 B.R. 186, 189 (Bankr. D. Colo. 1980) (adjudication

of 900 claims through normal bankruptcy process was not impracticable).

         79.      The Fifth Circuit recognized in In re TWL Corp. that the bankruptcy court can


36
   Compare In re FirstPlus Financial, Inc., 248 B.R. at 71, 74. (holding that a “class” of approximately 2000
consumers who filed proofs of claim did not make joinder impracticable) with Mullen v. Treasure Chest Casino, LLC,
186 F.3d 620, 624 (5th Cir. 1999) (recognizing that number of members is not dispositive of impracticability of joinder
and upholding a Jones Act class of approximately 150 members with admiralty claims arising out of respiratory
distress arising from HVAC issues on floating casino).




                                                         - 27 -
permissibly consider the nature of the action as well as the number of persons encompassed in the

alleged class in determining whether numerosity is satisfied. 712 F.3d at 894-95.37 The plaintiffs

have not even alleged facts from which numerosity could be inferred and certainly haven’t

described any facts that even if proved would establish that joinder of claims impracticable.

                  (iii) Commonality is not satisfied.

           80.      FRCP 23(a)’s threshold commonality requirement serves to ensure that all putative

class members have “suffered the same injury” and their claims depend on a common issue of law

or fact whose resolution will resolve an issue that is central to the validity of each one of the class

members’ claims in one stroke. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350, 131 S. Ct.

2541, 2551, 180 L. Ed. 2d 374 (2011);38 M.D. ex rel. Stukenberg v. Perry, 675 F.3d 832, 839 (5th

Cir. 2012).

           81.      Wal-mart focuses the commonality requirement on the cohesiveness of the class

and requires the court to examine whether there are dissimilarities within the proposed class that

may impede the generation of a common answer for the class as a whole. In other words, Wal-

mart demands that a class proponent show more than a question that when asked for one is asked

for all. What is required is a centrally important question that when asked for one is answered for

all. See In re Deep Water Horizon, 739 F.3d 790, 811 (5th Cir. 2014).



37
     These same factors also bear on superiority and manageability. In re TWL Corp., 712 F.3d at 894, n. 8.
38
   Historically, the commonality threshold in the Fifth Circuit was considered satisfied if at least one issue whose
resolution would affect all or a significant number of the putative class members was present. James v. City of Dallas,
Tex., 243 F.3d 551, 570 (5th Cir. 2001); Forbush v. J.C. Penney Co., Inc., 994 F.2d 1101, 1106 (5th Cir. 1993). Many
authorities recited this proposition in declaring that identifying a question that applied to each putative class member’s
claim meets this not particularly demanding requirement. E.g. Id. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338
(2011), clarified that the requirement is not a mere pleading standard but serves an important function in assuring that
a class is sufficiently cohesive to permit class wide resolution of an issue central to the claims of all class members.
Id. at 349-350. Cases analyzing commonality predating Wal-Mart, although many, may not be good law. See M.D.
ex rel. Stukenberg v. Perry, 675 F.3d 832, 839 (5th Cir. 2012).




                                                          - 28 -
           82.      Claim 214-2 does not meet this bar. The Claim on its face does not identify any

actually common questions. The questions it purports as “common” mostly take the form the

Supreme Court denounced in Wal-Mart v. Dukes.39 See Exhibit A to Claim 214-2 at p. 6. The

sort of question-begging formulations such “whether defendants committed fraud,” “whether

defendants are liable for false promise,” “whether defendants violated [a statute],” or even

“whether defendants breached their contracts with the respective class members” are facially

inadequate. Without any reference to what must be proved at trial under the essential elements of

the particular causes of action these sorts of “do plaintiffs win” recitals fall far short of the mark

Wal-mart sets requiring a class proponent to particularize a contention central to the every putative

class member’s claim that if resolved for the class representative will be answered in one stroke

for every class member.

           83.      The Claim’s proffered “whether the defendants committed fraud” illustrates this

shortcoming. Each person seeking to establish fraud must prove, among other things, that a false

representation was made to him that was intended to and did actually induce his justifiable reliance

and that he suffered damages. Reliance is “actual” only where the alleged representation actually

played a substantial part in influencing a person’s decision. E.g., P.M.I. Services N. Am., Inc. v.

Enduro Pipeline Services, Inc., EP-16-CV-442-PRM, 2018 WL 8131232, at *8 (W.D. Tex. May

18, 2018).



39
     About the common misunderstanding of “common questions,” Justice Scalia observed:

           “[t]hat language is easy to misread, since “[a]ny competently crafted class complaint literally raises
           common ‘questions.’” Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U. L.
           Rev. 97, 131–132 (2009). For example: Do all of us plaintiffs indeed work for Wal–Mart? Do our
           managers have discretion over pay? Is that an unlawful employment practice? What remedies should
           we get? Reciting these questions is not sufficient to obtain class certification.

      Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349, 131 S. Ct. 2541, 2551, 180 L. Ed. 2d 374 (2011).



                                                           - 29 -
       84.     Where a person substantially relies upon his own investigation and knowledge,

courts should not find actual reliance. Id. And whether claimed reliance is justifiable turns on an

examination of each putative plaintiff’s “individual characteristics, abilities, and appreciation of

the facts and circumstances at or before the time of the alleged fraud.” Clardy Mfg. Co. v. Marine

Midland Bus. Loans Inc., 88 F.3d 347, 360 (5th Cir. 1996).

       85.     It is an axiom of Texas federal procedural law that where individual reliance is an

issue, a fraud case cannot be certified. E.g., Castano v. Amer. Tobacco Co., 84 F.3d 734 at 745;

Krogman v. Sterritt, 202 F.R.D. 467, 478 (N.D. Tex. 2001) (holding that, even in putative

securities fraud case, where market efficiency not be established to justify a presumption of

reliance, proof of individualized reliance by each investor is required).

       86.     In Claim 214-2, even the alleged misrepresentations based on media excerpts are

not common questions. The question “did Ebersol make a statement to a media source on February

19, 2019?” has no importance in the commonality inquiry. For purposes of a fraud cause of action,

the important question is “Did Ebersol make that statement to Colton Schmidt?” Commonality on

the question does not exist unless answering the question for Schmidt answers it for everyone.

Moreover, the gravamen of the Claim is that Ebersol’s and Dundon’s projections facilitated the

inference of everlasting viability that Schmidt and Northrup they made. None of the pre-contract

press clippings actually say that. Thus, in the context of a fraud claim, who received the press

clippings (if anyone), which ones, when, and how the individuals reacted are all necessary and

pertinent questions. They are all individualized questions. The current factual state of the

pleadings, which amounts to reciting after the league folded some months old statements from

press sources, will not make out a fraud case even for Schmidt and Northrup.

       87.     Although most frequently discussed in relation to the predominance inquiry,




                                                - 30 -
variations in applicable laws can also preclude a commonality under Wal-mart’s standard. For

example, Claimants posit “whether defendants violated California Business and Professions Code

§ 17200” as a common question. That cannot be. The California Supreme Court has held that

§17200 cannot be applied extraterritorially to work performed outside California for a California

employer by persons not California residents. Sullivan v. Oracle Corp, 254 P.3d 237, 248-49

(Cal.2011). The Claimants do not allege that every AAF player was a resident of or worked in

California. It hardly needs to be said that “Defendants cannot have violated § 17200 in situations

where the statute does not apply. But in any case, that must be determined player by player by

player.

                (iv) Typicality is not satisfied.

          88.    The typicality requirement also aims to ensure cohesiveness of the class and claims

by requiring that the representative plaintiff be a member of the class with the same interests and

who has suffered the same injury as all of the class members. Wal-Mart Stores, Inc. v. Dukes, 564

U.S. at 349, n. 5. The commonality and typicality requirements tend to merge together to guide

determining “whether under the particular circumstances. . . the named plaintiff's claim and the

class claims are so interrelated that the interests of the class members will be fairly and adequately

protected in their absence. Id., Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 158, 102 S. Ct. 2364,

2371, 72 L. Ed. 2d 740 (1982). Although it does not require complete identity among contentions,

typicality does require that a class proponent demonstrate that they will establish the bulk of the

elements of each class member’s claims when they prove their own. Id.; Brooks v. Southern Bell

Tel. & Tel. Co., 133 F.R.D. 54, 58 (S.D. Fla. 1990) (holding that variances in facts, availability of

unique defenses,, and variations in state laws applicable to class claims are relevant to and destroy

typicality).




                                                    - 31 -
       89.        Claim 214-2 sets out nothing to suggest how the typicality requirement could be

fulfilled. It merely recites that plaintiffs and class members sustained injuries caused by an alleged

common course of wrongful conduct. Exhibit A to Claim 214-2 at 6. These mere recitals do not

tend to show that each putative class members’ claims are so interrelated that trying Schmidt’s or

Northrup’s individual claim will substantially resolve most of the important elements of the class

member’s claims.

       90.       Moreover, the incorporated complaint makes clear that claims underlying the Claim

are more dissimilar than similar. The putative class members worked and lived in many different

states; it is certain that the laws of multiple states will apply to the various recovery theories and

causes of action underlying the Claim. See Stirman v. Exxon Corp., 280 F.3d 554, 562 (5th Cir.

2002) (holding that variances between states laws concerning implied covenants in form oil and

gas leases precluded a finding of typicality); In re FirstPlus Financial, Inc., 248 B.R. 60, 75

(Bankr. N.D. Tex. 2000) (holding that variances in proof of reliance destroyed typicality of fraud

claims based on alleged common course of conduct).

               (v)   Predominance is not satisfied.

       91.       FRCP 23(b) (3)’s requirement that common issue of law and fact predominate over

individual questions resembles but is far more demanding than the commonality and typicality

requirement. E.g., Amchem Products, Inc. v. Windsor, 521 U.S. 591, 624, 117 S. Ct. 2231, 2250,

138 L. Ed. 2d 689 (1997).

       92.       In Cruson v. Jackson Nat’l Life Ins. Co., the Fifth Circuit described the test as

follows:

           At bottom, the [predominance] inquiry requires the trial court to weigh common
           issues against individual ones and determine which category is likely to be the
           focus of a trial.” Crutchfield, 829 F.3d at 376; see also, e.g., Sandwich Chef of
           Tex., Inc. v. Reliance Nat’l Indem. Ins. Co., 319 F.3d 205, 218 (5th Cir. 2003)



                                                 - 32 -
            (court considers “how a trial on the merits would be conducted if a class were
            certified”). The court must “go beyond the pleadings” to “understand the claims,
            defenses, relevant facts, and applicable substantive law.” Madison, 637 F.3d at
            555 (quoting Unger, 401 F.3d at 321). “This, in turn, ‘entails identifying the
            substantive issues that will control the outcome, assessing which issues will
            predominate, and then determining whether the issues are common to the class,’
            a process that ultimately ‘prevents the class from degenerating into a series of
            individual trials.’ ” Id. (quoting O’Sullivan v. Countrywide Home Loans, Inc., 319
            F.3d 732, 738 (5th Cir. 2003)).

Cruson v. Jackson Nat'l Life Ins. Co., 18-40605, 2020 WL 1443531, at *8 (5th Cir. Mar. 25, 2020)

[emphasis added].

           93.      Analyzing predominance begins with the essential elements of the underlying

causes of action. Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 809, 131 S. Ct. 2179,

2184, 180 L. Ed. 2d 24 (2011). Here, the Claimants have asserted 8 different causes of action

against four Debtors and two individuals.40 The putative class they allege comprises individuals

who reside and worked in many states. The causes of action asserted sound in contract, fraud and

misrepresentation, common law and California statutory torts and promissory estoppel. They seek

damages in contract and in tort, including personal injury damages, and more than $600 million in

alleged punitive damages.

                      a) Individual fact questions would dominate and overwhelm any arguably
                         common questions concerning the fraud, false promise and promissory
                         estoppel claims.41

           94.      The individual complexity of the component claims identified above is obvious.

As discussed above, (See para. 83-87, supra), claims based in misrepresentation (e.g., fraud, false

promise, promissory estoppel) each require individualized proof on all or most elements.




40
  Individual defendant Charles Ebersol is a former director and officer of ESMG and manager of other Debtors.
Thomas Dundon was the controlling director of ESMG at the time the Debtors sought bankruptcy relief. Ebersol is a
party to an indemnity agreement with ESMG, the effect and scope of which has not been determined.
41
     Claimants allege these claims against all of the Debtor defendants and defendants Ebersol and Dundon.


                                                         - 33 -
        95.    On these matters, the Claim alleges that in March 2018 public media sources quoted

Charles Ebersol as saying in substance that AAF’s current investors understood the need for

patience and wisdom and that AAF “wanted to find” more investors with a long term outlook.

They say that in July, Ebersol announced a multi-year arrangement with Starter to supply apparel

to AAF teams. They say that in a February 19, 2019 media interview, Dundon misrepresented the

nature of his mid-season investment in the AAF that Ebersol said publicly on the same day that

AAF had not been in serious financial trouble. See Exhibit A to Claim 214-2 at para. 17, 18, 19,

21, 30, 33, 34, and 35.

        96.    Schmidt and Northrup evidently contend that they and each of more than 400

alleged putative class members understood those statements as a “promise” of long-term viability

that the AAF never intended to perform, and that but for relying on these “promises” they would

not have foregone “other financial opportunities” and signed AAF player contracts. Claim 214 -2

at para. 92.

        97.    These contentions are curious on every level. For starters, Northrup and Schmidt

signed their player agreements 5 and 1 months, respectively before the February 2019 media

interviews. It surpasses difficult to imagine these statements, even if made and recounted in true

context, as an inducement to sign contracts each had already signed. And Schmidt was a punter

on the NFL’s Buffalo Bills until released in November 2018, months after Ebersols’ March and

July media statements.

        98.    It seems incredible that Schmidt was aware of and relied on specific months’ prior

press clippings in executing a contract a month or so after being released from the NFL. Moreover,

none of the March statements attributed to Ebersol actually contain the “promise” Claimants allege




                                              - 34 -
to have distilled from them.42

         99.      Perhaps Northrup and Schmidt at trial can shed light on how each came to know

and interpret the press clippings as “promises,” how they justifiably relied on them, what role their

respective sports agents played in the contract process, what financial opportunities they passed

by, and their damages. But the point for predominance analysis purposes is that nothing either

says about his personal circumstances, knowledge or motivations will prove that any other person

received, understood or relied in the same way. That will require individualized proof, if not

individual involvement from each putative class member.

         100.     Where individual reliance will be an issue a class action cannot be certified. See,

e.g., Sandwich Chef of Texas, Inc. v. Reliance Nat. Indem. Ins. Co., 319 F.3d 205, 211 (5th Cir.

2003) Castano v. American Tobacco Co., 84 F.3d 734, 745 (5th Cir. 1996); Simon v. Merrill Lynch,

Pierce, Fenner & Smith, Inc., 482 F.2d 880 (5th Cir.1973) (holding that any variations in the

representations made or degree of reliance thereon renders a case unsuited for class treatment and

that claims based on oral representations cannot be maintained as a class action).43


42
   A serious question exists whether the statements in the claim attributed to Ebersol are even actionable statements
of material fact that would support a fraud action. To be an actionable statement of fact, the statement must be one
that admits of being adjudged true or false in a way that admits of empirical verification. Presidio Enterprises, Inc. v.
Warner Bros. Distrib. Corp., 784 F.2d 674, 679 (5th Cir. 1986). Estimates and opinions are not actionable in fraud.
Id. (holding this proposition a wise and sound principle deeply embedded in the common law); see, e.g., Bykowicz v.
Pulte Home Corp., 950 F.2d 1046, 1052 (5th Cir. 1992) Much like the statements at issue in Presidio, the alleged
March 2018 statements attributed to Ebersol are merely statements about the future or Ebersol’s opinion of what
should be important to other investors. In contrast, Dundon’s alleged statements in February 2019 that he had made
a commitment to invest $250 Million may be both factual and empirically verifiable as true or false. But those
statements could not form the basis of an inducement to either Schmidt or Northrup to enter contracts they had already
signed. In any case, the statements could only be said to perpetrate a fraud on the Debtors who relied on them to put
Dundon in complete charge of the AAF.
43
   Courts have also been suspicious of accepting suggested class-wide misrepresentations built from excerpted
attributions in media sources. See Williams v. WMX Technologies, Inc., 112 F.3d 175, 178-79 (5th Cir. 1997) (holding
that newspaper articles plaintiffs composited to accuse waste disposal company of perpetrating false information in
the public media were not specific and open to interpretation and did not form a basis for fraud claim in securities
case); Hershfang v. Citicorp, 767 F. Supp. 1251, 1252 (S.D.N.Y. 1991) Criticizing the practice as “fraud by
hindsight” the district court maligned “plaintiffs have stitched together a patchwork of newspaper clippings and
proclaimed the result a tale of securities fraud. But by even the modest standards of Rules 9(b) and 12(b) (6), it isn’t.



                                                         - 35 -
        101.      The misrepresentation-based claims also raise a multitude of individual choice-of-

law questions that make class certification impossible. E.g., Castano v. Am. Tobacco Co., 84 F.3d

734, 745 (5th Cir. 1996) (directing that a court’s rigorous analysis must address variations in

applicable state law and whether they can be dealt with fairly and economically through the class

action device).

        102.      Regarding claims based in fraud and misrepresentation, the Restatement (Second)

Conflicts of Law § 148 provides the analytical guideposts. Benchmark Elecs., Inc. v. J.M. Huber

Corp., 343 F.3d 719, 728 (5th Cir. 2003). In general, that section provides that where the alleged

fraudulent statements were made, received and relied on in single state, that state’s law will control.

Where that is not the case, the predominant situation concerning the Claim, § 148 requires a multi-

factor analysis considering:

        (a) the place, or places, where the plaintiff acted in reliance upon the defendant's
              representations,
        (b) the place where the plaintiff received the representations,
        (c) the place where the defendant made the representations,
        (d) the domicile, residence, nationality, place of incorporation and place of business of the
              parties,
        (e) the place where a tangible thing which is the subject of the transaction between the
              parties was situated at the time, and
        (f) the place where the plaintiff is to render performance under a contract which he has
              been induced to enter by the false representations of the defendant.

Restatement (Second) of Conflict of Laws § 148 (1971)

In cases where the plaintiff is an individual, the place where the plaintiff acted in reliance, the

place where the plaintiff received the representations, the place where the representations were

made and the plaintiff’s residence are generally the most important determinants. Comments on




Read as a whole, the complaint creates the strong impression that when Citicorp announced a cut in dividends,
plaintiff’s counsel simply stepped to the nearest computer console, conducted a global Nexis search, pressed the
“Print” button, and filed the product as their complaint.



                                                     - 36 -
Subsection 2, Restatement (Second) of Conflict of Laws § 148 (1971).

       103.    The Claim concedes, and it is true, that the putative class members are citizens or

residents of many different states. See Claim 214-2 at p. 5-6 (identifying at least 8 states in which

AAF teams were located). It is certain that putative class members resided and were domiciled in

many more states than just those 8. Indeed, Schmidt played on AAF’s Birmingham squad but

claims to reside in California and was playing football in Buffalo, New York in 2018. Because

the alleged misrepresentations are alleged to have been made through media interviews, it is

beyond unlikely that for all putative class members they were received in only one state, if they

can be shown to have been received at all.

       104.    The Claimants suggest no unifying principle under which only one state’s law

would apply to their misrepresentation based tort claims. There is none. The Fifth Circuit has

rejected the notion that a narrow choice of law clause like the one in the Player Contract attached

to Claim 214-2 can be applied to anything other than the contract itself. Benchmark Elec’s, Inc.

v. J.M. Huber Corp., 343 F.3d 719, 728 (5th Cir. 2003). The Fifth Circuit has also made explicit

that a trial court has a duty to identify the substantive law issues that will control the outcome of

the litigation in order to make the findings required for predominance and superiority

determinations. Castano v. American Tobacco Co., 84 F.3d 734 at 742. In that determination, a

court cannot rely on assumptions or assurances of counsel that any problems with predominance

or superiority can be overcome. That too is a matter of strict proof. Id.

       105.    Without doubt, variations in state law just with respect to these claims are certain

to overwhelm the court and the issues, depleting the estate and taxing the court for no useful




                                                - 37 -
purpose.44

                      b) The claim for breach of implied duty of good faith and fair dealing will
                         be dominated and overwhelmed by the need for individualized proof.45

           106.     The Claimants’ alleged “implied covenant of good faith and fair dealing” cause of

action fairs no better under predominance analysis. Adopting arguendo plaintiffs’ assumption that

no variation in the form of player agreement exists, that cause of action is governed by Delaware

law.46 Under Delaware law, the implied covenant of good faith and fair dealing operates as a true

implied covenant. That is, it operates to enforce the parties’ contractual bargain by implying only

those prohibitions that the parties would have agreed to in their original negotiations if they had

thought to address them. Gerber v. Enterprise Products Holdings, LLC, 67 A.3d 400, 418-19

(Del. 2013). It is an “extraordinary legal remedy” never to be applied to when a contract addresses

a subject and even where the contract is truly silent, not to be applied when the contract could

easily have been drafted to expressly provide what is allegedly missing. Oxbow Carbon &




44
  The same tangle of choice of law problems that destroy predominance in the fraud context plague the promissory
estoppel claim and for the same reasons. As an equitable remedy, promissory estoppel is not encompassed by a narrow
choice of law clause like the one in the agreement attached to Claim 214-2. E.g., Nat. Polymer Int'l Corp. v. Hartz
Mountain Corp., 4:18-CV-00667, 2019 WL 6117352, at *7 (E.D. Tex. Nov. 18, 2019).
45
     Claimants assert this claim against AAF Players, LLC.
46
  The Standard Player Agreement attached to the Claim is “made under and shall be governed by the laws of the State
of Delaware.” Claim No. 214-2 at p. 50 of 61. Whether the forum state or federal common law choice of law rules
apply to resolve state law questions arising in bankruptcy proceedings can raises complex questions. See generally,
Woods-Tucker Leasing Corp. of Georgia v. Hutcheson-Ingram Development Co., 642 F.2d 744, 748-49 (5th Cir.
1981). Both Texas and federal choice of law rules give effect to contractual choice of law clauses. Barnett v. DynCorp
Int'l, L.L.C., 831 F.3d 296, 307 (5th Cir. 2016) (holding that absent establishing that some fundamental of state law
would be contravened by enforcing a choice of law clause, such provisions are given effect under federal common
law); Jimenez v. Sun Life Assur. Co. of Canada, 486 Fed. Appx. 398, 407-08 (5th Cir. 2012) (noting that the Fifth
Circuit in applying federal common law choice of law rules has generally adopt Restatement (Second) of Conflict of
Laws § 187 providing that forum selection clauses should be given effect); Benchmark Elecs., Inc. v. J.M. Huber
Corp., 343 F.3d 719, 726 (5th Cir. 2003), opinion modified on denial of reh'g, 355 F.3d 356 (5th Cir. 2003); accord
Nedlloyd Lines B.V. v. Superior Court, 834 P.2d 1148, 1151 (Cal. 1992) (also holding that California’s choice of law
rules give effect to contractual choice of law clauses). Thus, Delaware law governs the construction of the contract.
Whether under this particular choice of law clause governs the entire relationship of the parties is another question.
See id.



                                                         - 38 -
Minerals Holdings, Inc. v. Crestview-Oxbow Acquisition, LLC, 202 A.2d 482, 506 (Del. 2019).

         107.     To determine whether such a covenant should be implied in a particular case, courts

must ask whether it is clear from what was expressly agreed upon that the parties who negotiated

the express terms of the contract would have agreed to proscribe the act later complained of as a

breach of the implied covenant of good faith—had they thought to negotiate with respect to that

matter. Gerber v. Enterprise Products Holdings, LLC, 67 A.3d 400, at 418. “Good faith” in this

context, means only faithfulness to the scope, purpose and terms of the parties’ contract. Id. at 419.

It is not a free-floating duty of loyalty and certainly does not encompass the mere failure to perform

an express covenant.

         108.     Based on the Claim, it is difficult to determine what non-express contractual term

should be implied or even what act constituted the breach. The Claim pleads only that AAF Players

interfered with the [Claimants’] rights to receive the benefits of the contract owed to them by AAF

Players. Exhibit A to Claim 214-2 at para. 60. That allegation strains comprehension.47 But

whether the sparse and circular complaint intends to hang a contract remedy on weak

misrepresentation allegations or something else, the question cannot be resolved under the

controlling legal standard without individualized investigation, inquiry and adjudications that will

dominate over any supposedly common questions.

                    c) Individual questions predominate concerning the alleged claims under
                       California Labor Code § 20148 and California Business & Professions
                       Code § 17200.49

         109.     Claimants suggest that all and each of the hundreds of former AAF Players who




47
   The ordinary rule is that a party cannot interfere with its own contract. E.g., Souter v. Scott & White Mem'l Hosp.,
105 F.3d 656 (5th Cir. 1996); In re Vesta Ins. Group, Inc., 192 S.W.3d 759 (Tex. 2006) (holding that a party must be
a stranger to a contract to interfere with it).
48
   Claimants assert this claim against AAF Players, LLC and defendants Ebersol and Dundon.
49
   Claimants assert this claim against AAF Players, LLC.


                                                         - 39 -
resided and worked outside of California are entitled to recover under California Labor Code §

201 (addressing prompt payment of earned and unpaid wages upon discharge) and Business &

Professions Code § 17200 (prohibiting certain deemed unfair competition).

        110.    These claims cannot be certified for class treatment because they do not apply to a

substantial portion of the alleged class. The California Supreme Court has specifically held that §

17200 does not provide a remedy for out-of-state employees who work outside California even

though for an employer based in California. Sullivan v. Oracle Corp., 51 Cal. 4th 1191, 1209, 254

P.3d 237, 249 (2011). The Court based its decision on the longstanding rule that statutes are

presumed not to operate extraterritorially absent a clear indication in the statute’s language that

the legislature intended the statute to apply to activities outside of California. Id. This presumption

applies to bar application of California labor laws to work occurring outside California even if the

employer is California-based. Cotter v. Lyft, Inc., 60 F. Supp. 3d 1059, 1062 (N.D. Cal. 2014); N.

Alaska Salmon Co. v. Pillsbury, 174 Cal. 1, 4, 162 P. 93, 94 (1916); Wood v. iGATE Techs., Inc.,

C 15-00799 JSW, 2016 WL 3548410, at *5 (N.D. Cal. June 30, 2016); Poehls v. ENSR Consulting

& Eng'g, CV 04-8885 MMM (SHX), 2006 WL 8431770, at *22 (C.D. Cal. Aug. 31, 2006)

(recognizing that there is nothing there is nothing in Labor Code §§ 201 and 203 from which the

legislature’s intent to give extraterritorial effect to those statutes can be discerned).

        111.    The point for predominance purposes is that, while Claimants might allege

violations of prompt payment and unfair practices laws of some forum or forums, for most putative

class members they will not arise under California law. Instead, they might be asserted, if at all,

under myriad state’s laws. Said another way, each putative class member’s individual situation

would have to be analyzed to determine if § 201 California labor and unfair competition statutes

might apply, and if not, whether there is some prompt payment law from some other forum that




                                                  - 40 -
does. Such individual choice of law questions can only be resolved through individualized proof

and would swamp any effort to drive efficient resolution on a class-wide basis.

                    d) Resolution of Claimants’ breach of contract claims involves individual
                       questions and proof and is not susceptible to class-wide resolution.

        112.     The Claim suggests that each former player became entitled to the full amount of

annual base compensation for the 2020 and 2021 seasons at the moment the AAF suspended league

operations, despite having been paid all based compensation due for the 2019 season.

        113.     Although the AAF did not then owe Schmidt and Northrup unpaid wages under the

player agreements’ explicit terms,50 and the AAF was not then in breach to them, they elected to

treat the suspension of league operations as an effective repudiation and filed the suit attached to

Claim 214-2 one week after AAF announced that players were free to exercise their NFL-Out

contract clauses. Some players did. No players other than Schmidt and Northrup engaged any

such overt acts indicating an election to treat the entire contract as repudiated. Both Schmidt and

Northrup sought and obtained employment with XFL teams.

        114.     On these facts, a significant focus of litigation concerning the alleged breach of

contract will be on:

             a. Whether the contract, which provided for separate compensation in three separate
                seasons was severable, a question requiring individualized inquiries under
                controlling Delaware law;

             b. Whether any player, including Schmidt and Northrup elected to terminate the
                agreement when they sought and obtained employment on NFL or XFL rosters
                under the rule that a party cannot at once demand performance of a contract and
                refuse to abide its terms.

             c. Whether any player, including Schmidt and Northrup, mitigated or failed to
                mitigate damages.

50
  The single player agreement attached to Claim 214-2 states that the player will be paid a specified “annual base
compensation” in each of three seasons payable in ten “equal payments during the applicable regular season.” Schmidt
and Northrup do not dispute that each actually received those ten payments due for the 2019 season.



                                                       - 41 -
       115.    All of these inquiries necessarily involve individual questions and proof.

       116.    Generally, a divisible contract exists where the performance is divided into

segments, with each performance to receive an agreed compensation. Alabama Football, Inc. v.

Wright, 452 F.Supp. 182, 1844-85 (N.D. Tex. 1977). The question depends on the intention of the

parties to each contract, to be determined from their acts, under all the facts and circumstances of

the particular transaction. Orenstein v. Kahn, 13 Del. Ch. 376, 119 A. 444, 445 (1922). As in other

questions of interpretation, the contract language is important. The Delaware Supreme Court has

observed that a contract which divides the performance into segments and apportions payment on

its face may be conclusive. Id. at 446. But it is determinative only where proof of contrary

intention is absent. Id. Where the circumstances provide evidence of a contrary intent, intention

becomes a question of preponderance. This formulation of the test for divisibility is widely

followed. E.g., In re Ferguson, 183 B.R. 122, 124 (Bankr.N.D.Tex.1995); 15 Williston on

Contracts § 45:7 (4th ed.) (collecting cases).

       117.    Courts have occasionally confronted this exact question in the exact context of this

case. For example, Alabama Football, Inc. v. Wright, grew out of the World Football League’s

failure after one season. 452 F.Supp. 182, 183 (N.D. Tex. 1977). There, Rayfield Wright, a former

Dallas Cowboy, signed a futures contract to play with the WFL’s Birmingham team under which

he would receive a signing bonus, a reporting bonus and annual salary in a specified amount during

each year of the 3-year contract. When Alabama Football, Inc. folded and filed bankruptcy,

litigation ensued in which the debtor sought to recover the signing bonus, and Wright sought to

recover the promised reporting bonus and the unpaid salary for under the player contract.

       118.    Although the contract on its face apportioned the salary to be paid for each season,

Wright contended that the contract should be treated as a lump sum, exactly as Schmidt and



                                                 - 42 -
Northrup in this case. The trial court disagreed, holding that the contract, although set out in a

single instrument, intended five severable components. Id. at 184. As to the four that had not been

concluded, the Court found that the team’s financial failure and disbanding was not a risk allocated

in the contract and rendered further performance impossible, both parties were discharged. Id. at

185; see Sample v. Gotham Football Club, Inc., 59 F.R.D. 160, 164-65 (S.D.N.Y.1973) (holding

that a series of simultaneously executed Standard Player Contracts should be viewed as severable

and not as a multi-year guarantee, applying familiar test for determining divisibility). The Fifth

Circuit affirmed in a table decision. Alabama Football, Inc. v. Wright, 607 F.2d 1004 (5th Cir.

1979)

        119.      To overcome the presumption of severability, Schmidt and Northrup must present

evidence that their unique circumstances at the time of contracting establish a different intent.

Other putative class members, who contracted under their own unique circumstances would face

a similar burden. As with other matters, whatever the unique circumstances of individual putative

class members might be, they cannot be necessarily determined by proof of Schmidt’s and

Northrup’s circumstances.

        120.      Defenses and damages calculations may also raise unique question that defeat

predominance.51 For example, the Trustee is entitled to assert, as in Wright, frustration or

impossibility of performance as defenses and alternatively to assert waiver. These defense depend

on facts and circumstances at issue; waiver focuses on the conduct of Schmidt, Northrup and the

other putative class members.


51
   The Fifth Circuit has recognized that the predominance of individual questions necessary to decide defenses may
preclude class certification. Cruson v. Jackson Nat'l Life Ins. Co., 18-40605, 2020 WL 1443531, at *11 (5th Cir. Mar.
25, 2020); Decided less than three weeks ago in a case involving alleged standard form contracts, Cruson observed
that “[e]ven in form contract cases, the risk of voluminous and individualized extrinsic proof defeating predominance
runs particularly high where a defendant raises substantial affirmative defenses to breach; Gene & Gene LLC v. BioPay
LLC, 541 F.3d 318, 327 (5th Cir. 2008) (quoting In re Monumental Life Ins. Co., 365 F.3d 408, 420 (5th Cir. 2004).



                                                        - 43 -
        121.     Here, the facts so far raise a legitimate question of waiver. Although Schmidt and

Northrup agreed that their player contracts were assignable and agreed not to play football for any

other professional football enterprise except the NFL under the Alternative League Release, each

sought and obtained employment as professional football players with XFL teams before the 2020

season, something prohibited under the AAF contract attached to Claim 214-2.52

        122.     Different from Schmidt and Northrup, at least 17 individuals who Claimants

identify as putative class members are reported to have found their way to NFL rosters by

September 4, 2019.53 If true, these putative class members stand in a fundamentally different

position than Schmidt and Northrup. Other players may be situated differently from all either

Claimants or players moving to the NFL. What is known is that Schmidt and Northrup gave notice

by filing suit they intended to treat the notice of suspension as a repudiation. Other players did not.

        123.     Anticipatory repudiation, even if it could be shown from the Debtors’ conduct, does

no more than afford individual contracting parties an election to treat the contract as no longer in

force and seek their remedy or to wait for the performance when it is due. It should be obvious

that Schmidt and Northrup, not being the agent of any putative class member, had no authority to

make that election for any other person. Resolving that question will require individual inquiries,

and may raise unique defenses.

        124.     All of these matters are relevant to determining waiver regardless whether a

standard form of contract is involved. Cruson v. Jackson Nat'l Life Ins. Co., 18-40605, 2020 WL

1443531, at *11 (5th Cir. Mar. 25, 2020) (holding that individual questions regarding defenses


52
  Waiver involves a voluntary relinquishment of a known right or conduct inconsistent with that right. E.g.,
AeroGlobal Capital Mgmt., LLC v. Cirrus Indus., Inc., 871 A.2d 428, 444 (Del. 2005).
53
  These players include Garrett Gilbert, D’Ernest Johnson, Mike Purcell, Cole Mazza, Daniel Brunskill, Brandon
Green, Kameron Kelley, Bijhon Jackson, John Wolford, Jeremiah Kolene, Logan Woodside, Greg Ward, Aaron
Adeoye and Chris Odom. See https://profootballtalk.nbcsports.com/2019/09/04/there-are-17-aaf-products-still-
working-in-the-nfl/


                                                       - 44 -
must be considered in the court’s rigorous analysis). A question of waiver exists that is colorable

and which has as many answers as there are putative class members.

        125.     Variations in potential damages also defeat predominance in this case, despite the

assumed uniformity in contracts. In Cruson, the Fifth Circuit reiterated that even where a class

proponent can show that common issues predominate, which Claimants here cannot do, plaintiffs

must also present a damages model capable of measurement on a class-wide basis. Cruson v.

Jackson Nat'l Life Ins. Co., 18-40605, 2020 WL 1443531, at *12 (quoting Comcast Corp. v.

Behrend, 569 U.S. 27, 34, 133 S.Ct. 1426, 185 L.Ed.2d 515 (2013)). Damages issues alone may

defeat predominance where the where the calculation of damages is not susceptible to a

mathematical or formulaic calculation.” Bell Atl., 339 F.3d at 307.

        126.     It is somewhat difficult to discern the amount and makeup of the Claim on its face.

Form 410 treats the claim as liquidated in the amount of $673,920,000. The addendum suggests

that the Claim amount comprises alleged contract damages54 x 416 players x 9, or $673,920,000.

The complaint incorporated into the claim 214-2 seeks a variety personal injury damages including

past, present and future mental and physical anguish, medical bills, loss of earning capacity and

“compensatory damages according to proof. Exhibit A to Claim 214 Addendum at p. 20]. The

Claimants are simultaneously seeking to litigate an adversary proceeding against the Debtors based

on this complaint, as they have amended it from time to time. It is not completely clear whether

the 9x multiplier is intended to serve as a proxy for the personal injury damages or as a punitive

damages multiplier, or both.

        127.     What is clear from the Claim’s face that the Claimants have proposed no damages



54
  This contention is inconsistent with Bankruptcy Code §502(b)(7) which limits future damages from the termination
of an employment contract to the compensation provided by the contract, without acceleration, for one year following
the termination date or the petition date, whichever first occurs.


                                                       - 45 -
model at all. They merely assert an aggregate number that appears disconnected from the damages

they allege or the legal standards that apply to determining those damages, if any. As a matter of

law, this cannot satisfy the predominance.

       128.    It is mundanely apparent that matters such as the alleged personal injury damages

are uniquely individual. It is almost certain that the Claimants don’t possess any evidence or likely

even have any awareness of the personal injuries that they alleged 416 individual putative class

members suffered. See, e.g., Amchem Products, Inc. v. Windsor, 521 U.S. 591, 625, 117 S. Ct.

2231, 2250, 138 L. Ed. 2d 689 (1997)

       129.    Individual questions concerning mitigation also destroy predominance. Generally,

an employee’s damages will be mitigated by what he earned or could have earned in similar

employment after a termination. Employees must use reasonable diligence to obtain similar

employment. Powers v. Northside Indep. Sch. Dist., 951 F.3d 298, 309 (5th Cir. 2020); see

Hansard v. Pepsi-Cola Metro. Bottling Co., Inc., 865 F.2d 1461, 1468 (5th Cir. 1989) (holding

that a plaintiff failed to mitigate when he stopped looking for work). Employers bear the initial

burden to show that a similar employment opportunity existed for the each player. Measday v.

Kwik-Kopy Corp., 713 F.2d 118, 127 (5th Cir. 1983).

       130.    Individual variation in players’ circumstances dominate the mitigation questions.

For example, both Schmidt and Northrup sought and found equivalent employment in professional

football in the XFL and presumably were compensated. Other AAF players exercised their NFL-

Out clauses and signed with NFL teams. Considering that NFL league minimum salaries and

revenue sharing under the NFL/NFLPA collective bargaining agreement are higher and reflect a

better compensation package than their AAF contracts, it is likely that these players were placed

in a better financial position by any breach by AAF Players. Other former players doubtless have




                                                - 46 -
different circumstances, all of which bear individually on their individual claims. These are, of

course, individual and not common questions. Their adjudication depends on individual proof and

therefore cannot establish predominance.

       131.    Class actions are uniquely unsuited for punitive damages such as those alleged in

this case. Punitive damages claims raise any number of intractable choice of law issues. State

substantive law governs the substance of claims in bankruptcy.          Raleigh v. Ill. Dep't of

Revenue, 530 U.S. 15, 19, 120 S.Ct. 1951, 1954, 147 L.Ed.2d 13 (2000); Firefighters' Ret. Sys. v.

EisnerAmper, L.L.P., 898 F.3d 553, 557 (5th Cir. 2018).

       132.    Generally, states have no legitimate interest in and cannot punish conduct that

occurs outside the state’s borders. State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 421,

123 S. Ct. 1513, 1522, 155 L. Ed. 2d 585 (2003). This principle arises from the constitutional

fundament that one state cannot exercise power or supervision over the internal affairs of another

state. Id. at 422 (relying on Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 821–822, 105 S.Ct.

2965, 86 L.Ed.2d 628 (1985).

       133.    The putative class members in this case resided in many various states when the

alleged wrongs occurred. And these various states laws and policies vary. For example, punitive

damages are generally capped at greater of $200,000.00 or two times the proved economic

damages plus an amount equal to the lesser the amount of noneconomic damages awarded not

more than $750,000.00. Tex. Civ. Prac. & Rem. Code § 41.008. Indiana caps punitive damages

at the greater of $50,000 or three times the compensatory damage award. Ind. Code Ann. § 34-51-

3-4 (West). See Exxon Shipping Co. v. Baker, 554 U.S. 471, 515, 128 S. Ct. 2605, 2634, 171 L.

Ed. 2d 570 (2008) (discussing varying state and federal efforts to make punitive damage awards

predictable and within the bounds of due process and imposing a federal common law upper limit




                                              - 47 -
ratio of 1:1 for punitive damage award).

        134.    In addition, while punitive damages focus on a defendant’s conduct, the situation

and sensibilities of an individual plaintiff also matters in determining whether an award is

warranted and reasonably proportional to the harm to that individual. The debtors are entitled to

contest and the court would be bound to consider evidence from Claimant’s and the debtors as to

each individual putative class member and to develop that evidence. See Allison v. Citgo Petroleum

Corp., 151 F.3d 402, 407 (5th Cir. 1998) (holding that punitive damages can only be determined

based on liability to individual plaintiffs).

        135.    There is simply no doubt that if the Rule 7023 were invoked, individual factual and

legal questions would dominate and overwhelm this litigation, precluding any possibility of a

certifiable class action.

               (vi) A class action is not superior to other available methods for fairly and
                    efficiently adjudicating the controversy.

        136.     A class action is not superior in this contested case for all of the same reasons that

predominance fails. By demanding that the court consider the bankruptcy claims of persons who

had notice but did not file one, the Claimants propose to expose the limited resources of the

bankruptcy court and the estate to a bramble of unmanageable and otherwise avoidable questions.

        137.    In determining whether superiority requirement is met, courts are to consider:

        (A) the interest of members of the class in individually controlling the prosecution
            or defense of separate actions;
        (B) the extent and nature of any litigation concerning the controversy already
            commenced by or against members of the class;
        (C) the desirability or undesirability of concentrating the litigation of the claims in
             the particular forum; [and]
        (D) the difficulties likely to be encountered in the management of the class action.

Fed. R. C. P. 23(b) (3).



                                                 - 48 -
        138.    All of these factors weigh against finding superiority. First, this is not a negative-

value suit, involving claims with individual stakes so small that separate suits would be impractical

and the courthouse doors effectively closed to small claim plaintiffs. Norwood v. Raytheon Co.,

237 F.R.D. 581, 604 (W.D. Tex. 2006). According to the Claimants, the individual claims are

very-very- large.

        139.    The second and third factors do not bear much on this contested case. The very

nature of bankruptcy concentrates claims against the estate in a single forum; claims are filed here

or nowhere.

        140.    The fourth factor, commonly referred to as “manageability” is key here and

militates overwhelmingly against superiority. Manageability encompasses the whole range of

practical considerations that may render the class action format inappropriate in a particular case.

Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 164, 94 S.Ct. 2140, 40 L.Ed.2d 732 (1974). Aside

from the spaghetti bowl of individual legal and factual questions and the difficulties in obtaining

jurisdiction over or proof from putative class members if a class were certified, many bankruptcy

factors also weigh against class certification in any context and especially in a bankruptcy claim

proceeding. In re TWL Corp., 712 F.3d 886, 896 (5th Cir. 2013) (holding that superiority involves

a fact intensive inquiry in which the bankruptcy court should consider the effect on administration

and other bankruptcy factors like the availability of the proof of claim process in determining

whether Rule 7023 is met).

        141.    The Claimants here, after nearly a year, have not so much as suggested a trial plan

that would establish how this claim could be fairly and efficiently tried as a class action. 55 And

even if the Court could somehow manage and resolve the myriad essential evidentiary and legal


55
  Class representatives cannot conjure superiority by speculation. And courts cannot allow it. Castano v. Am.
Tobacco Co., 84 F.3d 734, 748 (5th Cir. 1996).


                                                    - 49 -
questions, all that is on the other side is a reprise of a proof of claim process past. But this time,

everyone who received notice and elected not to file a proof of claim, will be regarded as having

filed one unless they notify the court that they won’t.

        142.    There will also be no efficient presumptions of allowance and no input from the

individuals most knowledgeable about their personal circumstances informing their personal

claims. It is a reasonable question to ask, to what end? Schmidt and Northrup will not get one

dime more than each can prove for their individual claims on their individual circumstances. There

is no “class claim” despite the suggestion in Claim 214-2.

        143.   What Schmidt and Northrup propose is anathema to efficient claims administration.

In every sense the class action proposed is a “Frankenstein monster posing as a class action.”

Eisen v. Carlisle & Jacquelin, 417 U.S. 156, at 169.

B. As Individual Claimants, The Claim of Each Schmidt And Northrup Should Be
   Disallowed.

   a.      All sums due to Schmidt and Northrup were paid up to the time their individual
           player agreements terminated and when the debtors sought relief in bankruptcy.
           The contracts were severable and not for a guaranteed lump sum.

        144.   Exactly as contemplated under their player agreements, Schmidt and Northrup were

paid their annual base compensation for their work during the 2019 season. See Exhibit B to Claim

214-2. When the league suspended operations, there was no compensation due to either of them

that was then earned but unpaid.

        145.   After the AAF suspended operations, the league authorized all players, including

Schmidt and Northrup, to pursue NFL opportunities under their Authorized Alternative League

Releases; however, those releases did not extend by their express terms to other competitive

leagues. Exhibit B to Claim 214-2 at p. 57-68 p. 61.

        146.   Schmidt and Northrup evidently elected to treat the 2019 suspension of operations



                                                - 50 -
as an anticipatory breach terminating the contract and filed a civil action on April 10, 2019.

Signing such a contract would be a material breach of the AAF player agreement and their action

in doing so would have been completely inconsistent with an election to treat the contract as

ongoing. Whether the mere announcement that it was suspending football operations constituted

an anticipatory breach is doubtful.56

         147.     But that usually important question is less significant in this case because

Claimants’ Player Contracts involved divisible obligations, as in Alabama Football, Inc. v. Wright,

452 F.Supp. 182, 1844-85 (N.D. Tex. 1977) (holding that five-year futures contract providing for

a signing bonus, a reporting bonus, and three season contract with annual salary was divisible to

be regarded as three one year contracts); (see fuller discussion in paragraphs 116-120, supra).

         148.     Their AAF Player Contracts provided for base compensation over three seasons to

be paid during the applicable regular season. Under the contracts, the AAF had the sole discretion

to terminate based on skill or morality and for any other reason allowed by law. Schmidt and

Northrup also had the contract right to terminate for any reason allowed by law. And in either case,

their Player Contracts provided that if the contract was terminated for any reason, base

compensation would be reduced to reflect only amounts becoming due up to the time of


56
   Ordinarily anticipatory breach requires an “absolute refusal to perform.” Roehm v. Horst, 178 U.S. 1, 8, 20 S. Ct.
780, 783, 44 L. Ed. 953 (1900); CitiSteel USA, Inc. v. Connell Ltd. Partnership, 758 A.2d 928, 931 (Del. 2000)
(holding that the statement must constitute an “outright refusal to perform” entitling the counterparty to treat the
contract as rescinded). The contracts were assignable assets of AAF and the league stated in its announcement that it
was committed to working on solutions for all outstanding issues. Filing bankruptcy does not automatically effect a
repudiation, even in cases where a contract contains an ipso facto clause, which the Claimants’ Player Contracts did
not. See Central States, Southeast & Southwest Areas Pension Fund v. Basic American Indus., Inc., 252 F.3d 911, 916
(7th Cir.2001); In re Economy Lodging Sys. Inc., 226 B.R. 840, 846 (Bankr. N.D. Ohio 1998). To bolster their
contention, the Claimants civil action alleges that on April 2, 2019, “the AAF announced that its players were now
free to pursue other playing opportunities, indicating that suspension of operations is permanent.” See Exhibit A to
Claim 214-2, at para. 40. Problematic to this allegation, that is not what AAF’s published written announcement said.
It thanked players and said that they “may now exercise their NFL-out clauses in our contract.” In other words, players
could seek NFL opportunities as provided in the NFL-Out, a contract they signed. See www.aaf.com. On its Twitter
page, the AAF posted “effective immediately, all AAF players are authorized to sign with NFL
Clubs.”https://twitter.com/TheAAF?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ctwgr%5Eauthor.



                                                         - 51 -
termination. See Exhibit B to Claim 214-2, at p. 39-40 of 61 and Standard Terms and Conditions

at para. 1(a). Apportioned compensation alone is sufficient to give rise to the presumption of

divisibility. Here, as in Wright, the face of the contract evidences an intention consistent with

divisibility, and absent contravening extrinsic evidence, under Delaware law, conclusively so. See

Orenstein v. Kahn, 13 Del. Ch. 376, 119 A. 444, 445 (1922); see also, Stewart Title Guar. Co. v.

Old Republic Nat. Title Ins. Co., 83 F.3d 735, 739 (5th Cir. 1996) (quoting Black’s Law Dictionary

to define a severable contract as one that “includes two or more promises which can be acted on

separately such that the failure to perform one promise does not necessarily put the promisor in

breach of the entire agreement”); In re Wolflin Oil, L.L.C., 318 B.R. 392, 397 (Bankr. N.D. Tex.

2004) (same as Delaware law, holding that divisibility turns on the intention of the parties

considering the subject matter of the agreement and the parties’ conduct).

       149.    Just as in Wright, the AAF’s financial failure was not a risk either AAF Players or

either Claimant allocated in expressly in the agreement. And it was not expected, certainly not by

AAF Players. Just as in Wright, the league’s failure made future performances under the Player

Contract impossible. Although Schmidt and Northrup are entitled to, and received, the agreed

compensation for the 2019 season, they are not entitled to be paid for future season in which they

provided no services. See also Smith v. Pro-Football, Inc., 528 F.Supp. 1266, 1271-72 (D.D.C.

1981) (holding that a single instrument containing a 3-year contract constituted a divisible one-

year obligations and not a guarantee of three year injury protection);

       150.    But even if performance was not discharged, the Player Contract does address what

happens if it is terminated for any reason, the necessary result of Schmidt’s and Northrup’s election




                                                - 52 -
if proper.57 In that event, “Base Compensation payable to the Player will be reduced

proportionately and Player will be paid the portion of his Base Compensation having become due

and payable up to the time of the termination.”

          151.    Because all compensation that had become due and payable to the Schmidt and

Northrup up to the time they elected to terminate the contract based on an alleged repudiation on

April 10, 2019, neither has a claim for damages for breach under the express terms of the contract.

Moreover, any obligations AAF Players, LLC might have incurred for future seasons were

discharged when AAF’s financial failure rendered future performances impossible.

     b.      Claimants’ individual claims are overstated. Bankruptcy Code § 502(b)(7) limits
             future damages to one year.

          152.     Claimants contend that AAF Players breached their employment contracts. The

Trustee contends that there was not breach and no amounts are due Schmidt and Northrup, but

even if their contract claims are valid in some amount, it is not the amount stated in the Claim.

Bankruptcy Code § 502(b)(7) caps damages an employee can claim arising out of an employment

agreement to “the compensation provided by such contract, without acceleration, for one year

following [the earlier of the termination or the petition date]. 11 U.S.C. § 502(b) (7); see In re

Cont'l Airlines Corp., 64 B.R. 865, 873 (Bankr. S.D. Tex. 1986).

     c.      Claimants’ Claim is not entitled to priority treatment under § 507(a) (4).

          153.     Claimants allege that $5,678,400 of the entire Claim amount is entitled to priority

treatment under Bankruptcy Code § 507(a) (4). That cannot be. Schmidt and Northrup admit that

they are not entitled to any compensation for their services performed pre-petition and say this is

true for every putative class member. See Claim 214-2 Addendum at p. 3. Their Claim is purely


57
  The AAF player contract provides that “the rights of termination set forth in the SPA. . . will be in addition to any
other rights of termination allowed either party by law.” Exhibit A to Claim 214-2, Standard Terms and Conditions
section 12(b).


                                                         - 53 -
forward-looking. Section 507(a) (4) looks back to give priority status to capped amounts earned

as compensation in the 180 days preceding bankruptcy. See Matson v. Alarcon, 651 F.3d 404, 409

(4th Cir. 2011) (discussing what it means to “earn” compensation for purposes of § 507(a) (4)

priority treatment).

        154.   It is evident that the amount claimed is the product of 416 times the $$13,650

current cap amount stated on the proof of claim form. This appears to simply misunderstand how

the relevant statute operates. But whatever the case, it is still wrong.

   d.      No action lies under California Labor Code §201 et seq. because no earned wages
           were due and unpaid at the time of discharge.

        155.   California Labor Code § 201 requires an employer upon discharge to pay an

employee “the wages earned and unpaid at the time of discharge” Schmidt and Northrup alleged

that they were discharged when the league suspended operations on April 2, 2019.               It is

indisputable, and the claim does not allege otherwise, that upon suspension of league operations,

all sums then due under the player contracts had been paid.            E.g., Cal Lab. Code § 201.

Accordingly, Schmidt and Northrup have no actionable wage claim under this statute.

        156.   Furthermore, it is unlikely that Northrup is covered by the statute at all. He lived

and played football in Florida with the Orlando Apollos. He reported to the AAF that he lived in

Jacksonville when executing his contract. The same can be said of Schmidt, although he at least

grew up in California, played college football there and, despite a four-year residence on the NFL’s

Buffalo Bills squad and playing with the Birmingham Iron throughout the AAF’s 2019 season,

reported his parents’ California address as his residence on his AAF player agreement.

        157.   California labor laws do not generally apply to work performed outside California

by persons not California residents. Doing so would violate longstanding rules against the

extraterritorial application of state laws. See ENSR Consulting & Eng'g, CV 04-8885 MMM



                                                 - 54 -
(SHX), 2006 WL 8431770, at *22 (C.D. Cal. Aug. 31, 2006) (recognizing that there is nothing in

Labor Code §§ 201 and 203 from which the legislature’s intent to give extraterritorial effect to

those statutes can be discerned); see also paragraphs 109-111 supra.

   e.      California Bus. & Professions Code § 17200 does not apply to work performed
           outside California for a California-based employer by out-of-state plaintiffs.
           Moreover, even where applicable, remedies under the act are limited to
           injunctions and restitution of money or property lost.

        158.   Schmidt and Northrup alleged that the failure to pay wages in violation of Labor

Code § 201 also violates California Business & Professions Code § 17200 entitling them to

restitution under section 17203. This contention fails on its face. First, because no wages “earned

and unpaid” on the date they say they were discharged, there is no violation of Labor Code § 201

and therefore no violation of § 17200 through tying as a matter of law. Moreover, § 17200,

although broad, is not a general breach of contract statute. Its remedies do not include breach of

contract damages. Rather § 17203 authorizes a court only to award restitutionary remedies. Cal.

Lab. Code § 17203 (providing that a court may issue orders “to restore to any person in interest

any money or property. . . which may have been acquired by means of such unfair compensation).

There were no wages in this case that at the time of discharge were earned and unpaid. The §

17200 claim fails for this reason.

        159.   Moreover, the same bar against extraterritorial application that prohibits a Labor

Code §201 claim applies to claim under § 17200. The California Supreme Court has specifically

so held. Sullivan v. Oracle Corp, 254 P.3d 237, 248-49 (Cal.2011) (holding that § 17200 does

not apply to work performed outside California even for a California based employer).




                                               - 55 -
     f.      The Claimants’ fraud and false promise claims are insupportable; the Claim
             alleges as actual damages only amounts allegedly unpaid under contracts.
             Although contract and fraudulent inducement claims can coexist, independent
             tort damages must be established.

          160.    Considering the narrow choice of law clause in the player agreements (See p.38

n.46, supra), the Court must first determine which law applies. Based on the Claim’s allegations

and making few assumptions in applying Restatement (Second) Conflicts of Law § 148, it seems

most likely that California law applies to Schmidt’s fraud claims and Florida law applies to

Northrup’s fraud claims. (See para. 101-105, supra),

          161.    Schmidt and Northrup allege in substance that Charles Ebersol on March 20, 2018

made statements giving the impression that the AAF wanted to build something worthwhile over

a long term and that it had and wanted more investors who wanted the same thing. Exhibit A to

Claim 214-2 at para. 17-19.58 Neither Claimant alleges that Ebersol or Dundon made these

statements to him directly.

          162.    Characterizing these meager allegations consecutively as “representations” and

then as “promises” of everlasting viability, Claimants allege two fraud theories. First, they say

that because AAF folded, the Debtors obviously didn’t care or intend the league to be viable and

were duty bound to tell Claimants so before they were hired. They say that during negotiations


58
   Claimants also allege that in February 2019, Thomas Dundon made media statements mischaracterizing the nature
of his investment and that Ebersol falsely said the AAF was never really in financial trouble. These statements are
extraneous because, having not yet been made when these players signed contracts, they ipso facto did not motivate
those decisions. Neither Florida nor California law permit a claim for fraud committed during the performance of a
contract related to the contract’s subject matter. E.g., HTP, Ltd. v. Lineas Aereas Costarricenses, S.A., 685 So. 2d
1238, 1240 (Fla. 1996); La Pesca Grande Charters, Inc. v. Moran, 704 So.2d 710, 712–13 (Fla. 5th DCA 1998)
(explaining the difference between fraud in the inducement and fraud in the performance, the latter not constituting a
separate cause of action from that of a concurrent breach of contract action); Hunter v. Up-Right, Inc., 6 Cal. 4th 1174,
1185, 864 P.2d 88, 93 (1993) (holding that misrepresentations in the course of performing contract to secure
termination are not actionable in fraud, only in contract); but see Robinson Helicopter Co., Inc. v. Dana Corp., 34 Cal.
4th 979, 992, 102 P.3d 268, 275 (2004) (allowing a fraud claim during performance because executing false certificates
of conformance of helicopter parts to induce their acceptance even though defective was independent of the contract
to provide parts and violated important public policies).




                                                         - 56 -
the debtors’ concealed their disregard for longevity and that the AAF was insolvent, which they

assume. See Exhibit A to Claim 214-2 at para 81-89. Second, the Claimants say the Debtors

never intended to perform these so-called promises of longevity. See Exhibit A to Claim 214-2 at

para 91-96. The Claim divides these contentions under separate “Fraud” and “False Promise”

sections, but they really are the same fraudulent inducement claim, the only difference being that

under the heading “Fraud” it is alleged that concealment under a duty to disclose constitutes the

false representation whereas the “False Promise” section alleges an affirmative “promise” coupled

with a present intention never to perform. See Exhibit A to Claim 214-2 at 17-19.

           163.     Despite alleging these frauds and other torts, the Claim itself includes only two

damage components: the contract damages and punitive damages. See Claim 214-2, Addendum at

3. Generally, a mere breach of contract does not give rise to an action fraud. U.S. Quest Ltd. v.

Kimmons, 228 F.3d 399, 403 (5th Cir. 2000); Walter H. Leimert Co. v. Woodson, 125 Cal. App.

2d 186, 192, 270 P.2d 95, 99 (1954).

           164.     But both California and Florida law recognizes that claims for fraudulent

inducement, among others can be maintained alongside a contract action because they represent
                                                                                                   59
independent torts based on proof and elements distinct from the contract claim.                         See HTP, Ltd.

v. Lineas Aereas Costarricenses, S.A., 685 So. 2d 1238, 1240 (Fla. 1996); Lazar v. Superior Court,

12 Cal. 4th 631, 645, 909 P.2d 981, 989 (1996).

           165.     But that does not mean that fraud can always be used as a substitute theory for

recovery of the economic loss of the contract. In Florida, although a claim for breach of contract

and a claim for fraud to induce that contract are not mutually exclusive, to be actionable, the

damage stemming from the alleged fraudulent misrepresentation must be independent, separate


59
     California codifies the fraudulent inducement to contract cause of action in Cal. Civ. Code § 1572 (West).



                                                          - 57 -
and distinct from the damages sustained from the contract’s breach. Island Travel & Tours, Ltd.,

Co., et al v. MYR Indep., Inc., 3D16-1364, 2020 WL 1451990, at *3 (Fla. Dist. Ct. App. Mar. 25,

2020); Williams v. Peak Resorts Intern. Inc., 676 So. 2d 513, 517 (Fla. Dist. Ct. App. 1996).

California follows a similar course. Robinson Helicopter Co., Inc. v. Dana Corp., 34 Cal. 4th 979,

992, 102 P.3d 268, 275 (2004) (holding that fraud committed in falsifying conformance certificates

to induce acceptance of helicopter parts was actionable in fraud but required showing of damages

independent of the plaintiff’s economic loss).

        166.     In this case, the Claim makes no attempt to identify any damages except the

allegedly lost future wages that Claimants might have received during the second and third

seasons. In other words, they seek to enforce the contract in the guise of a fraudulent inducement

claim, it appears, purely as a springboard to claim more than $600 Million in punitive damages.

Almost no principle of contract law regarding damages is more venerated than the rule that

punitive damages are not available for breach of contract.60 City of Hope Nat'l Med. Ctr. v.

Genentech, Inc., 43 Cal. 4th 375, 392, 181 P.3d 142, 154 (2008); John Brown Automation, Inc. v.

Nobles, 537 So. 2d 614, 617 (Fla. Dist. Ct. App. 1988) (holding that a legion of cases supports the

proposition that punitive damages for breach of contract are barred by Florida law);

        167.      Moreover, just like any other fraud claim, the person asserting it bears the burden

both to particularly plead and then to prove every essential element of the cause of action. Lazar



60
  This is enormously important and exposes the Claim as massively exaggerated. The Complaint incorporated in the
Claim does allege that someone, maybe even Schmidt or Northrup suffered some tort damages for physical and mental
suffering. See Exhibit A to Claim 214-2 at p. 20). But considering that the Claim doesn’t identify a single fact
describing the nature of those harms or how they could possibly arise from AAF’s demise, those damages, if proved
cannot possibly be uniform or incurred by all 416 putative class members. Under the rule that a punitive damages
must bear some reasonable relationship to the harm limited constrained by state caps, suggesting that $600 million
could be awarded in punitive damages is nothing except a fantasy. See Connecticut Gen. Life Ins. Co. v. Jones, 764
So. 2d 677, 682 (Fla. Dist. Ct. App. 2000) (discussing this problem).




                                                      - 58 -
v. Superior Court, 12 Cal. 4th 631, 645, 909 P.2d 981, 989 (1996);61 Eagletech Communications,

Inc. v. Bryn Mawr Inv. Group, Inc., 79 So. 3d 855, 862 (Fla. Dist. Ct. App. 2012). In the Fifth

Circuit, articulating the elements of fraud with particularity requires a plaintiff to specify the

statements contended to be fraudulent, identify the speaker, state when and where the statements

were made, and explain why the statements were fraudulent. Williams v. WMX Techs., Inc., 112

F.3d 175, 177 (5th Cir. 1997).62

         168.     Also, although a person may generally plead intent, meeting that standard requires

more than simply stating that a defendant had fraudulent intent or that defendant knew a material

fact was false; what is required is pleading particular facts that give rise to a strong inference of

the fraudulent intent. Tuchman v. DSC Communications Corp., 14 F.3d 1061, 1068 (5th Cir. 1994)

(collecting cases); In re Ortiz, 441 B.R. 73, 76 (Bankr. W.D. Tex. 2010) (articulating what is

required to satisfy FRCP 963).

         169.     Schmidt and Northrup, as individual Claimants, do not come close to meeting this

standard on either score. The reported media statements they attribute to Ebersol are not statements

of particular fact. They are more properly characterized as mere statements of opinion or

projections, or candidly, expressions of hope.                    For example, the statement “if you are not


61
   Lazar illuminated that in California, fraud must be pled specifically; general and conclusory allegations do not
suffice. This necessitates pleading facts which show how, when, where, to whom, and by what means the
representations were tendered. A plaintiff's burden in asserting a fraud claim against a corporate employer is even
greater. In such a case, the plaintiff must “allege the names of the persons who made the allegedly fraudulent
representations, their authority to speak, to whom they spoke, what they said or wrote, and when it was said or written.
Lazar v. Superior Court, 909 P.2d 981, at 989.
62
   In Williams v. WMX Technologies, Inc., 112 F.3d 175, 178 (5th Cir. 1997), the Fifth Circuit considered a situation
much like the one in the present case in which the plaintiff’s attorneys constructed a “fraud” theory retrospectively
from press clippings. In a thoughtfully reasoned decision, Judge Higginbotham considered the origins and application
of FRCP 9 and in dismissing fraud claims observed that a “complaint can be long-winded, even prolix,
without pleading with particularity” and that “such a garrulous style is not an uncommon mask for an absence of
detail.”
63
   FRCP 9 applies in contested cases. Bankruptcy Rule 7009 incorporates the rule and applies automatically pursuant
to Bankruptcy Rule 9014(c).



                                                         - 59 -
committed to seven to ten years, you are not taking this seriously,” a fundament of the claim, is an

expression of pure opinion. Likewise, the allegation that “Ebersol stated that the AAF wanted to

find partners who understood that in order to build the league into a successful and viable business,

long term ad patient investment strategy was necessary” is a pure expression of opinion, or hope.

The final alleged statement attributed to Ebersol is equally not a statement of fact:

            “[W]e are not reinventing football. We want to reinvent the experience. . . to a large degree
            what we think this is, is a very sober business model, long term plan that over the course
            of many years is going to build into something worthwhile. We are not trying to boil the
            entire ocean on the first day.”

Exhibit A to Claim 214-2 at para. 17-19.

            170.    Other than pleading that the AAF announced an apparel deal with “legendary

apparel brand Starter to be the official on field apparel and game day uniform supplier,”64 the

foregoing statements set out the whole of Claimants’ woeful attempt at articulating fraud. The

only empirically verifiable fact in the mix is the statement that AAF had partnered with Starter.

That statement is not even alleged to have been false, likely because it was demonstrably true.

            171.     A fuller discussion of the distinguishing characteristic of opinion is set out supra

at notes 42, 43. Other than proclaiming that the league folded a year following the statements, the

Claimants posit no reason or allegation to show why or how these opinions became transformed

into facts, or how it is that they were false, how they were known to be false, or who received

them, or when, or how individual recipients reacted, or how it is they relied, or scienter. The Claim

simply does not state a fraud case.

       g.       The Claimants cannot prevail on a promissory estoppel claim because they had,
                and concede they had a valid written contract covering the same subject.

            172.    It is hornbook law that promissory estoppel does not apply to promise covered by



64
     This reference is evidently to a July 23, 2018 post on AAF’s Twitter feed.


                                                          - 60 -
a valid contract.

        173.   Promissory estoppel is not applicable to a promise covered by a valid contract.

Schmidt and Northrup contend they entered into a valid contract covering their compensation. See,

e.g., Trevino & Associates Mech., L.P. v. Frost Nat. Bank, 400 S.W.3d 139, 146 (Tex. App.—

Dallas 2013, no pet.); SIGA Techs., Inc. v. PharmAthene, Inc., 67 A.3d 330, 348 (Del. 2013);

Genecor Int'l, Inc. v. Novo Nordisk A/S, 766 A.2d 8, 12 (Del.2000); Doctors Hosp.1997, L.P. v.

Sambuca Hous., L.P., 154 S.W.3d 634, 636 (Tex.App.2004);

        174.   Claimants aver curiously that their promissory estoppel claim’s essential purpose

is to prevent defendants from repudiating their agreements with putative class members. See

Exhibit A to Claim 214-2 at p. 5. At least as to the Claimants, promissory estoppel cannot achieve

that objective. Filing a suit following an alleged repudiation makes binds the Claimants to that

contention. W. Willow-Bay Court, LLC v. Robino-Bay Court Plaza, LLC, CIV.A. 2742-VCN,

2009 WL 458779, at *5 (Del. Ch. Feb. 23, 2009).

   h.      Claimants have not stated and cannot prove a claim for breach of an implied
           covenant of good faith and fair dealing.

        175.        The Claimants allege that AAF Players and Claimants were obliged to treat each

other fairly and that AAF violated this duty by allegedly breaching the contract. See Exhibit A to

Claim 214-2 at p. 14. This does not state a claim for relief under governing Delaware law (or

likely any other law). As discussed at some length in relation to predominance (See para. 106-

108, supra), the implied covenant of good faith and fair dealing in Delaware asks whether it is

“clear from what was expressly agreed upon that the parties who negotiated the express terms of

the contract would have agreed to proscribe the act later complained of as a breach of the implied

covenant of good faith—had they thought to negotiate with respect to the matter.” Allied Capital

Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1032 (Del. Ch. 2006). It is an extraordinary legal



                                                - 61 -
remedy to be applied only when a contract is truly silent, not an equitable tool to rebalance

outcomes. Id., see Nemec v. Shrader, 991 A.2d 1120, 1128 (Del. 2010).

          176.   All the Claimants allege is that AAF Players, LLC filed suspended operations and

failed to be able in the future to pay the agreed “annual base compensation” for 2020 and 2021.

In other words, the Claimants say that breaching the contract violated a covenant that should be

implied into the contract to prohibit AAF Players from breaching it. This makes no sense; if it

was so, every breach of contract would perforce be a violation of good faith and fair dealing. That

clearly is not the law.

     i.      Claimants cannot state a claim for tortious interference with contract.65

          177.   The Claim’s factual allegations on this issue are scant. What can be discerned is

that Claimants allege that (a) suspending league operations and discontinuing games on April 2,

2019 constituted the breach, (b) Dundon and AAF Players made the decision, and (c) Dundon,

ESMG, LFE and AAF Properties intended to cause and did cause AAF Players to breach.

          178.   The Court must first determine what law to apply to Claimants’ tortious inducement

to breach claims. Under Texas choice of law rules, the law of the state with the most significant

relationship to a particular substantive issue controls. Caton v. Leach Corp., 896 F.2d 939, 943

(5th Cir. 1990). Because there is no dispute in this case, and the Claimants admit, that their Player

Contracts were valid and no one suggests the Player Contracts were illegal, the choice of law

analysis involves only the rules concerning torts. See Access Telecom, Inc. v. MCI

Telecommunications Corp., 197 F.3d 694, 704-05 (5th Cir. 1999).

          179.   Factors bearing on that determination include (1) the place where the injury

occurred; (2) the place where the conduct causing the injury occurred; (3) the domicile, residence,


65
  Claimants assert this claim against Ebersol Sports Media Group, Inc., AAF Properties, LLC, Legendary Field
Exhibitions, LLC and Thomas Dundon.


                                                   - 62 -
nationality, place of incorporation, and place of business of the parties; and (4) the place where the

relationship between the parties, if any, is centered. Id.; Restatement (Second) of Conflict of Laws

§ 145 (West).

         180.     The place where the conduct causing the injury occurred is a more relevant and

reliable determinant of the state with the most significant interest and relationship to a tortious

interference claim because it is difficult outside the personal injury and property damage context

to fix the location of injury. See PrinterOn, Inc. v. BreezyPrint Corp., 93 F.Supp. 3d 658, 706

(S.D. Tex. 2015) (collecting cases). That is certainly true in this case. For example, the Claim

alleges Northrup is a California resident66 but when he signed with AAF Players he reported his

address in Jacksonville, Florida. He played for AAF’s Orlando Apollos team. Schmidt reports a

California address but played on the AAF’s Birmingham Iron immediately after leaving the NFL’s

Buffalo Bills, where he had been on the roster since 2014.

         181.     In comparison, the conduct that Claimants contend caused the breach and the

alleged interference occurred only in Texas, where Dundon resided and maintained his principal

place of business. Applying Texas substantive law as the rule of decision is therefore appropriate.

See Spence v. Glock, Ges.m.b.H., 227 F.3d 308, 311 n.6 (5th Cir. 2000) (issue by issue analysis

required in determining which law to apply); see also O’Gara v. Binkley, 384 F.Supp.3d 674, 681-

82 (N.D. Tex. 2019).

         182.     Claimants cannot maintain a tortious interference claim arising out of the breach of

the AAF player contract as a matter of Texas law. ESMG is the parent of AAF Properties, LFE




66
  It is possible, though not likely, that Northrup maintains a residence in California because for six months in 2017,
he had a futures contract and practice squad assignment with the Los Angeles Rams before the team released him
prior to training camp. However, in signing with AAF Players, he reported his address as Jacksonville Florida, where
he grew up and played high school and college football at Florida State University.



                                                        - 63 -
and its subsidiary, AAF Players. All of these entities had exactly the same economic interest in

the AAF’s success. AAF Properties is the licensee of the Commercial License Claimants each

signed in conjunction with their Player Contracts. A successful AAF was essential to AAF

Properties ability to receive the benefits of the license and a successful AAF was necessary to the

development of the fan-based app the company’s software developers were building.

       183.    As a matter of Texas law, parent corporations and their subsidiaries are incapable

of interfering with each other’s contracts. ProTradeNet, LLC v. Predictive Profiles, Inc., 369 F.

Supp. 3d 788, 791-92 (W.D. Tex. 2019) (collecting cases and citing U.S. Supreme Court cases

observing that parents and their subsidiaries always share a complete unity of interest and share a

common purpose because the parent may assert full control at any moment); Texas Taco Cabana,

L.P. v. Taco Cabana of New Mexico, 304 F. Supp. 2d 903, 912 (W.D. Tex. 2003); see Deauville

Corp. v. Federated Dept. Stores, Inc., 756 F.2d 1183, 1192 (5th Cir. 1985) (holding that wholly

owned subsidiaries are incapable of conspiring with their parents). Their business interests are so

aligned that they are considered, for tortious interference purposes, the same entity. Id.

       184.    Claimants’ interference claim should also be rejected outright because it doesn’t

actually plead any facts from which a cause of action can be discerned. Instead, the Claim merely

makes the sort of “threadbare recitals of elements, supported by mere conclusory statements” that

the United States Supreme Court has ruled worthy of dismissal for failure to state a facially

plausible claim. E.g. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d

868 (2009).

C. Conclusion

       185.    The Claim proposes to supplant the efficient proof of claim and claim

administration process with a duplicative Frankenstein creation that seeks to sweep aside the




                                                - 64 -
individual decisions putative class members have already made and their consequences. Rule 7023

is not applicable to this proceeding and there is no good, and certainly no compelling, reason to

invoke it. The papers before the Court establish that its prerequisites could never be satisfied in

any event. Schmidt and Northrup as individuals have no claims. The course they have set the

claims process on so far has been enormously expensive in an underwater estate and has already

inflated the costs of administration to no legitimate purpose. Every dollar spent determining

unfounded and barred claims is a dollar unavailable to pay creditors. The proper course now is to

reject the improper so called “class” proof of claim and to efficiently determine and disallow

Schmidt’s and Northrup’s claims.

                                    RELIEF REQUESTED

        FOR THE FOREGOING REASONS, the Trustee respectfully requests that Court

expunge the “class” proof of claim, treat the claim as a “group claim” only of Schmidt and

Northrup and upon consideration of said individual claims disallow the Claim in its entirety and

failing complete disallowance, determine the proper amount of Claim for each Northrup and

Schmidt. The Trustee requests such other and further relief to which he may show himself justly

entitled.

                                                 Respectfully submitted,

                                                 BARRETT DAFFIN FRAPPIER
                                                 TURNER & ENGEL, LLP

                                                 By: /s/ Brian S. Engel
                                                    Steve Turner
                                                    Texas Bar No. 20314700
                                                    Brian S. Engel
                                                    Texas Bar No. 00789279
                                                    3809 Juniper Trace, Suite 205
                                                    Austin, Texas 78738
                                                    Phone: (512) 687-2500
                                                    Fax: (512) 477-1112



                                               - 65 -
                                                         SteveT@bdfgroup.com
                                                         Brianen@bdfgroup.com

                                            GENERAL COUNSEL FOR RANDOLPH N.
                                            OSHEROW, CHAPTER 7 TRUSTEE
                                 CERTIFICATE OF SERVICE

       By my signature below, I hereby certify that on the 14th day of April 2020, a true and

correct copy of the foregoing document was served via electronic means as listed on the Court’s

ECF noticing system and by electronic or first class mail to those persons filing a notice of

appearance requesting notice and persons filing a proof of claim, all pursuant to the Court’s order

for limited notice mailing entered on the Court’s docket as document no. 79 and the attached

service matrix. The undersigned notes that due to staff reductions in light of COVID 19 and the

large size of the matrix, some first class mailing may not actually be placed in the mail until April

15, 2020.


                                                  /s/ Brian S. Engel
                                                  Brian S. Engel




                                                - 66 -
                              Limited Mailing Matrix as of February 21, 2020

             Pursuant to Order Granting Trustee’s Motion to Limit Matrix (Docket No. 79)

                                  PERSONS FILING A PROOF OF CLAIM

Joe Bosack                              Marriott International, Inc.          Nicolas Larios
1661 Oak Road                           John C Josefsberg                     206 Cork Way
Pottsville, PA 17901                    12740 HILLCREST RD #240               Davenport, FL 33897
                                        DALLAS, AZ 75230
The Montag Group, LLC                   Pavilion Management Company           Steven Shafer
14 Vanderventer Ave., Ste. 255          dba Hilton Phoenix                    1290 Rip-Jay Circle
Port Washington, NY 11050               Mesa Hotel                            Canyon Lake, TX 78133
                                        1011 W Holmes Avenue
                                        Mesa, AZ 85210
Steve Mariucci                          Silverman Group                       John R Richardson
c/o Arnie Herz                          436 Orange Street                     13100 Hissen Ridge Ln
14 Vanderventer Ave., Ste. 255          New Haven, CT 06511                   Clermont, FL 34715
Port Washington, NY 11050
Outdoor America Images, Inc. OAI        Renee Stout                           Ruth Palmer
4545 W Hillsborough Ave                 2630 Fallbrook Dr.                    1827 Schley Ave.
Tampa, FL 33614                         Oviedo, FL 32765                      San Antonio, TX 78210
Arizona Department of Revenue           Embassy Suites by Hilton South        LEGENDARY FIELD
2005 N Central Ave, Suite 100           Jordan                                EXHIBITIONS, LLC
Phoenix, AZ 85004                       Salt Lake City                        15 Charles Place
                                        10333 South Jordan Gateway            Closter, NJ 07624
                                        South Jordan, UT 84095
PRISMIC IO, Inc.                        LEGENDARY FIELD                       Alan J Snyder
185 Alewife Brook Parkway, Suite        EXHIBITIONS, LLC                      3315 Falling Creek
210                                     15 Charles Place                      San Antonio, TX 78259
Cambridge, MA 02138                     Closter, NJ 07624
SHOCK DOCTOR INC                        AAF-Arizona Hotshots                  Jennifer L Whitmore
11488 SLATER AVENUE                     Park Place Printing, Inc.             6022 Spring Time
Fountain Valley, CA 92708-5440          535 W Baseline Rd., Ste. 104          San Antonio, TX 78249
                                        Mesa, AZ 85210
JDH Broadcasting LLC - Dan Hellie       DR. JILLS FOOT PADS INC               Angela Cates
324 31st St.                            384 S MILITARY TRAIL                  27022 Foggy Meadows Street
Manhattan Beach, CA 90266               DEERFIELD BEACH, FL 33442             San Antonio, TX 78260-1822
Fresh Concepts, LLC                     CBT CREATIVE                          Manuel Ramirez
49 Research Drive                       BROADCASTING                          22702 Sabine Summit
Milford, CT 06460                       TECHNIQUES                            San Antonio, TX 78258-2401
                                        15 Charles Place
                                        Closter, NJ 07624
Teamworks Innovations, Inc.             Security Industry Specialists, Inc.   Trey Bates
122 E Parrish St                        Attn: Tom P. Seltz, Pres. & CFO       215 N Center
Durham, NC 27701                        20 West Galer Street                  #310
                                        Seattle, WA 98119                     San Antonio, TX 78202-2756
Safety Services, Inc. dba U.S. Safety   Foot Management, Inc.                 Carroll William
Services                                7201 Friendship Rd.                   1285 Burgundy Ct
5525 Blanco Rd. Suite 124               Pittsville, MD 21850                  Oviedo, FL 32766-6686
San Antonio, TX 78216
James Patrick Gleason                   VITAC Corporation                     Rhinehart, Danny
1237 Union Club Drive                   8300 E Maplewood Ave Suite 310        11476 Willow
Winter Garden, FL 34787-3077            Greenwood Village, CO 80111           Windermere, FL 34786
Cox Media - San Diego               Broadway Media, LLC dba KALL-   William Roberts
c/o Szabo Associates Inc.           ESPN 700                        413 Four Seasons Ave
3355 Lenox Road NE, Suite 945       50 West Broadway                Mascotte, FL 34753
Atlanta GA 30326                    Suite 200
                                    Salt Lake City, UT 84101
bluemedia, Inc.                     Rhino Arizona, LLC              Gary Hortenstine
Gallagher& Kennedy c/o Joe          125 W Julie Dr                  1353 Old Virginia Ct.
Cotterman                           Tempe, AZ 85283                 Marietta, GA 30067
2575 E Camelback Road Suite 1100
Phoenix, AZ 85016
Marriott Hotel Services, Inc. dba   Stacie Johnson                  LEGENDARY FIELD
Scottsdale Marri                    3039 Chavez Avenue              EXHIBITIONS, LLC
John C Josefsberg                   Clermont, FL 34715              15 Charles Place
12740 Hillcrest Road #240                                           Closter, NJ 07624
Dallas, TX 75230
Jennifer Monn                       Thomas A. Tarasewich            Patrick A Harrington
3597 Gatlin Place Circle            3647 All American Blvd          P. O. Box 1019
Orlando, FL 32812                   Orlando, FL 32810               Vidor, TX 77670-1019
Major Promotions                    Lewis Consulting                Mcclure, Ed
3517 Spring Valley Court            11317 Via Playa de Cortes       1610 C R 323
Mountain Brook, AL 35223            San Diego, CA 92124             Jourdanton, TX 78026
Anthony Hurst                       LEGENDARY FIELD                 Michael Hamilton
4716 Valdina Way                    EXHIBITIONS, LLC                2349 N Atwood Cir
San Diego, CA 92124-2433            15 Charles Place                Mesa, AZ 85207
                                    Closter, NJ 07624
April Schulze                       Jones, Byron                    Eric Gelvin
10627 Larch Grove Ct                113 Moseley Ave                 4354 E. Sandia St
HELOTES, TX 78023                   Eatonville, FL 32751            PHOENIX, AZ 85044
Donna Winfrey                       Datatix - SLC                   Salene Ali
2980 Cordie Lee Lane                334 W Bugatti Drive             110 Sunnyland Dr
Germantown, TN 38138-8184           Salt Lake City, UT 84115        San Antonio, TX 78228
LEGENDARY FIELD                     Letty Baldit Estrada            Thomas Mason
EXHIBITIONS, LLC                    535 W Olmos Dr                  7777 Glen America Drive
15 Charles Place                    San Antonio, TX 78212           #349
Closter, NJ 07624                                                   Dallas, TX 75225
Willaim J Neuls                     Michael Reed                    Dale A. Wellman
4910 Hershey Dr                     16165 Cayenne Ridge Rd          2692 Indigo Drive
San Antonio, TX 78220               San Diego, CA 92127             El Cajon, CA 92019
Fidelis Bookkeeping And Payroll     John M Tompkins                 Walter John Ellis dba Sports and
Services                            4703 Camberley Ct               Broadcast Service
812 N Pacific St                    San Diego, CA 92154             12101 E Mountain View Rd
Unit C                                                              SCOTTSDALE, AZ 85259
Oceanside, CA 92054
Chris Muffoletto                    Aflanny Inc.                    Hyatt Regency Riverwalk San
2781 Wassum Trail                   P.O. Box 233                    Antonio
Chuluota,, FL 32766-8544            Rancho Santa Fe, CA 92067       123 Losoya
                                                                    San Antonio, TX 78205
Denise DeLoach                      Morris, Colin                   Cain Broadcast Traffic, LLC
13214 Vista del Mundo               152 NE 167 Street               c/o Ava Cain
San Antonio, TX 78216               Suite 403                       8820 SW 123rd CT. Apt. L107
                                    Miami, FL 33162                 Miami, FL 33186
Robert Zearfoss                     LEGENDARY FIELD                 Ray Sprayberry Dds Msd Pa
2548 Rio Cordillera                 EXHIBITIONS, LLC                410 N School St
Boerne, TX 78006                    15 Charles Place                Boerne, TX 78006
                                    Closter, NJ 07624
LEGENDARY FIELD                    Robert Callaway                Juleyna, LLC dba Exhibit Experts
EXHIBITIONS, LLC                   12644 Brite Ranch              4012 East Broadway
15 Charles Place                   San Antonio, TX 78245          Suite 307
Closter, NJ 07624                                                 Phoenix, AZ 85040
ohn Rountree                       Vaughn, Nia                    Annotti, Mark
9188 Mudville Rd.                  405 Pleasant Hill Road         2170 FAIRMONT CIRCLE
Millington, TN 38053               Lilburn, GA 30047              ORLANDO, FL 32837
MILLINGTON, TN 38053
Samantha Evans                     Stieg, Frank                   ohn C Maywald
539 Parkmont Ct                    215 Salvador Square            39 Walnut Grove Rd
San Antonio, TX 78258              Winter Park, FL 32789          Boerne, TX 78006
Daniel K. Ward                     Marriott International, Inc.   Nationwide Referral Company,
8431 Cheyenne Pass                 John C Josefsberg              Inc. dba Apartment &
San Antonio, TX 78254              12740 HILLCREST RD #240        Relocation Center
                                   DALLAS, AZ 75230               11818 Wurzbach Rd.
                                                                  San Antonio, TX 78230
Timothy Grant                      Johnson Group, Inc.            Roberto Coronado
867 S. GRANT ST                    9 W Country Gables Drive       8034 Myrtle Glade
LONGWOOD, FL 32750-5507            Phoenix, AZ 85023              Converse, TX 78109-3275
LEGENDARY FIELD                    Teamworks Innovations, Inc.    Tastinger, Anthony
EXHIBITIONS, LLC                   122 E Parrish St               14867 Hawksmoor Run Circle
15 Charles Place                   Durham, NC 27701               Orlando, FL 32828
Closter, NJ 07624
Sneaky Big Studios, LLC            WILLIAM SHAPINS                Georgia State University dba GSU
15750 N. Northsight Blvd.          13119 LAKESHORE GROVE DR       Panther Dining
Scottsdale, AZ 85260               WINTER GARDEN, FL 34787        55 Gilmer Street Room 318
                                                                  Atlanta, GA 30303
Paul M Halsey dba Admiral Video,   PCS Production Company, LP     Georgia State University Athletics
LLC                                1551 Corporate Drive           /
503 E. Erie St. Suite B            Suite 125                      Georgia State University Stadium
Lancaster, NY 14086                Irving, TX 75038               755 Hank Aaron Dr.
                                                                  Atlanta, GA 30315
David Capraro                      Ladds                          Residence Inn by Marriott Orlando
3215 River Frio                    6881 Appling Farms Parkway     Downtown
San Antonio, TX 78253              Memphis, TN 38133              680 N Orange Ave
                                                                  Orlando, FL 32801
Scott Enos                         William Michael Murray         Royal Restrooms Mountain West,
14718                              4019 Conway Place Circle       LLC
Eagles Crossing Drive              Orlando, FL 32812              563 N Colorado St
Orlando, FL 32837-6923                                            Salt Lake City, UT 84116
Edward Lepp dba Leppdesign, LLC    LEGENDARY FIELD                Thomas Ward
320 North Shadowwood Drive         EXHIBITIONS, LLC               612 Angelica Circle
St. Augustine, FL 32086            15 Charles Place               CARY, NC 27518
                                   Closter, NJ 07624
Stewart Ogier                      Chrystal Davis                 Steve Wolff
9238 Brae Moss                     1017 Margot Ln                 2131 Palomar Airport Rd Ste 330
San Antonio, TX 78249              Lake Wales, FL 33853           Carlsbad, CA 92011
Donna Franklin                     Thomas S. Knuckey              F&F Productions
6050 Brunswick Rd.                 310 W. Hornbeam Drive          14333 Myerlake Circle
Lakeland, TN 38002                 Longwood, FL 32779             Clearwater, FL 33760
Lindsay Skousen                    Rick and Tammy Colsell         EM Printing, LLC
459 Virginia Drive                 3128 Guilitoy Ave              3081 Bartlett Corporate Dr.
Winter Park, FL 32789              San Diego, CA 92117-2540       Bartlett, TN 38133
Flying V Group                     TOP Marketing USA                   John Evangelist
2051 Placentia Ave.                c/o Jonathan Hodgins                2669 Eltinge Drive
Costa Mesa, CA 92627               1332 Baur Blvd                      P.O. Box 2637
                                   St. Louis, MO 63132                 Alpine, CA 91903
Green, Nicholas                    Signal Wiz - Technical Services     Atlanta Journal-Constitution
18626 Creekside Pass               6822 Fisk Avenue                    c/o Szabo Associates Inc.
San Antonio, TX 78259              San Diego, CA 92122-2437            3355 Lenox Road NE, Suite 945
                                                                       Atlanta GA 30326
Charles E. Smith                   Matthies, Mason                     Christina Gage
4233 Avocado Blvd                  PO Box 732                          13021 Shenandoah dr.
LaMesa, Ca 91941                   Rancho Santa Fe, CA 92067           lakeside, CA 92040-3333
Joy R Wilson                       CLIFF KEEN ATHLETIC                 Lopez, Jake
15330 75 Ave N                     4480 VARSITY DR                     8922 Summer Trail
Palm Beach Gardens, FL 33418       ANN ARBOR, MI 48106                 San Antonio, TX 78250
John & Teresa Markey               LEGENDARY FIELD                     Brenda Sue Shavers
5508 Redland Dr                    EXHIBITIONS, LLC                    574 Terry Street SE
San Diego, CA 92115-2215           15 Charles Place                    Atlanta, GA 30312-2838
                                   Closter, NJ 07624
LEGENDARY FIELD                    Big Fogg, Inc.                      CaliVenture Party Rentals
EXHIBITIONS, LLC                   42095 Zero Dr. Unit A2              5562 Las Alturas Terrace
15 Charles Place                   Temecula, CA 29590                  San Diego, CA 92114
Closter, NJ 07624
Decker, Shawn                      TNT GameTruck, LLC                  LEGENDARY FIELD
17525 Silver Creek Ct              26788 Rhapsody Ct                   EXHIBITIONS, LLC
Clermont, FL 34714                 menifee, CA 92584                   15 Charles Place
                                                                       Closter, NJ 07624
A Bounce Above Party Rentals       Nicholas L McLain                   High Rise Audio
13745 Lyall Place                  3753 E Fairfield Street             6783 S 2300 E
Lakeside, CA 92040                 Mesa, AZ 85205                      Salt Lake City, UT 84121
Campbell Clinic Orthopedics        Ford, Steve                         Kohlhausen, Susan
1400 South Germantown Road         3275 Madison Ave                    5918 Tivoli Gardens Blvd
Germantown, TN 38138               San Diego, CA 92116                 Orlando, FL 32829
Prospect Productions LLC dba       IHEARTMEDIA +                       ICM Partners - Terrell Davis
Barnicle                           ENTERTAINMENT, INC.                 10250 Constellation Blvd. 31st
175 Varick St. 2nd floor           Herzlich & Blum, LLP                floor
New York, NY 10014                 15760 Ventura Blvd.                 Los Angeles, CA 90067
                                   Suite 700
                                   Encino, CA 91436
Jason Zone Fisher                  Florida Medical Distributors, LLC   Rheinbold, Jim
128 South Kilkea Drive             123 Barrier Isle Drive              10437 La Morada Dr
Los Angeles, CA 90048              Ormond beach, FL 32176              San Diego, CA 92124
CenturyLink Communications, LLC    Down In Front Productions, LLC      Lori Ollier
1025 El Dorado Blvd. (Legal-BKY)   1318 Alford Ave, Suite 201          31459 Sonoma Lane
Broomfield, CO 80021               Hoover, AL 35226                    Temecula, CA 9259
Jose Hernandez                     Contemporary Services               Aramark Sports and Entertainment
1681 San Altos Place               Corporation - CSC                   Services, LLC
Lemon Grove, CA 91945              17101 Superior St.                  c/o Duane Morris LLP - Attn:
                                   Northridge, CA 91325                Jarret P. Hitchings
                                                                       222 Delaware Avenue, Ste. 1600
                                                                       Wilmington, DE 19801
San Antonio Express                Theodore J Cottrell                 Bruce D. Fikes
c/o Zalina Tsarakova               4580 Regency Trace,SW               113 W Huff Ave
4747 Southwest Frwy.               Atlanta, GA 30331                   San Antonio, TX 78214
Houston, TX 77027
Carolyn J. Downey                 John Russell                     PCH TRIBUNE LLC DBA
7450 Olivetas Avenue              3642 Terrace Place               NUMBER SIX LLC
Apartment 40                      Carlsbad, CA 92010-6593          4770 S 5600 W
La Jolla, CA 92037                                                 West Valley City, UT 84118
Jim Wadley                        LEGENDARY FIELD                  AY Productions LLC
786 West Solana Circle            EXHIBITIONS, LLC                 1334 Park View Avenue #250
Solana Beach, CA 92075            15 Charles Place                 Manhattan Beach, CA 90266
                                  Closter, NJ 07624
NBCUniversal Media, LLC           John F Goddard                   Lawrence (Larry) D. Park
30 Rockerfeller Plaza (1221       1833 Wind Willow Rd              109 Oakwood Dr.
Campus)                           Belle Isle, FL 32809             Cumming, GA 30040
New York, NY 10112
Engstrand, William                Kelly Ann MacDonald              WinCraft, Incorporated
1505 South Siliverstone Ct.       1923 San Jose Ave                960 E Mark St
Orange City, FL 32763             San Francisco, CA 92114          Winona, MN 55987
Stallard, Diane                   Simplified Coach, Inc.           School of Health Corp.
1503 South Silverstone Court      14051 Saratoga-Sunnyvale Rd.     6764 Eagle Way
Orange City, FL 32763             Saratoga, CA 95070               Chicago, IL 60678-1067
Five Marketing & Management LLC   Big Ticket Inc. (Rich Waltz)     Hines Ward Jr.
925 B Street #603                 820 5th Ave. NW                  Knox Law Firm
San Diego, CA 92101               Issaquah, WA 98027               120 West Tenth Street
                                                                   Erie, PA 16501
Kenneth Watson                    Blake Beddingfield               Shaun O'Hara
3503 Tree Crossing Parkway,       828 Woodburn Dr                  60 Soho Consulting, LLC
Birmingham, AL 35244              Brentwood, TN 37027              c/o Aaron C. Smith
                                                                   Locke Lord LLP
                                                                   111 South Wacker Drive
                                                                   Chicago, IL 60606
Nicole Varner                     Holiday Inn Riverwalk            Hubbard Radio Phoenix, LLC
221 Crumley St. SW                217 N. St. Marys Street          1100 N 52nd St
Atlanta, GA 30312                 San Antonio, TX 78205            Phoenix, AZ 85008
CMAXIII Entertainment/ Charles    Cox Media - San Diego            Won Worldwide, LLC
Sloan Jr.                         c/o Szabo Associates Inc.        c/o Nicholas Cutaia
24245 Wilderness Oak Apt #3310    3355 Lenox Road NE, Suite 945    Goulston & Storrs PC
San Antonio, TX 78258             Atlanta GA 30326                 885 Third Avenue
                                                                   New York, NY 10022
BUCKS BAGS, INC.                  Blue Cross of California d/b/a   MGM RESORTS
2401 W MAIN ST                    Anthem Blue Cross                INTERNATIONAL
BOISE, ID 83702                   Anthem Blue Cross Life and       OPERATIONS, INC.
                                  Health Insura                    SAMUEL A. SCHWARTZ, ESQ.
                                  c/o Shipman & Goodwin LLP        100 N CITY PARKWAY, STE
                                  One Constitution Plaza           1600
                                  Hartford, CT 06103               LAS VEGAS, NV 89106
Three Sisters Partnership         NEP Supershooters, LP            Deseret Digital Media INC
c/o Russell W. Savory             c/o Paul Mazeski, Esq.           David Pearce
BEARD & SAVORY , PLLC             301 Grant Street, 20th Floor     PO Box 45654
119 South Main St., #500          Pittsburgh, PA 1521              Salt Lake City, UT 84145
Memphis, TN 38103
Weber, Jake                       3636 merrimac ave                Delta Dental of California
1120 Ecology Loop                 san deigo, CA 92117              Phillip K. Wang, Esq.
Eads, TN 38028                                                     RIMON, P.C.
                                                                   One Embarcadero Center, Suite
                                                                   400
                                                                   San Francisco, CA 94111
1715 Aaron Brenner Drive Suite 800   Creditor                             Sequoia One PEO, LLC
1291 Tully Street                    Texas Comptroller of Public          1850 Gateway Dr.
1715 Aaron Brenner Drive Suite 800   Accounts                             Suite 700
Memphis, TN 38107                    c/o Office of the Attorney General   San Mateo, CA 94404
                                     Bankruptcy - Collections Division
                                     MC-008
                                     PO Box 12548
                                     Austin TX 78711-2548
Tri-C Club Supply, Inc.              Texas Comptroller of Public          IGG Consulting, LLC
32615 Park Lane                      Accounts                             8100 La Mesa Blvd
Garden City, MI 48135-1528           c/o Office of the Attorney General   suite 105
                                     Bankruptcy - Collections Division    La Mesa, CA 91942
                                     MC-008                               La Mesa, CA 91942
                                     PO Box 12548
                                     Austin TX 78711-2548
Embassy Suites San Antonio           John Larios                          Swirl Inc.
Riverwalk Downtown                   8222 Manderly PL                     c/o Davis & Gilbert LLP
125 East Houston St.                 Converse, TX 78109                   Attn: Massimo Giugliano
San Antonio, TX 78205                                                     1740 Broadway
                                                                          New York, NY 10019
nerdmatics                           Gray, Michael                        Jake Bennett
8149 Santa Monica Blvd               9262 Dames Rocket Pl,                c/o Bryan and Cathy Bennett
#404                                 Las Vegas, NV 89148                  4653 S Vivian Court
West Hollywood, CA 90046                                                  Morrison, CO 80465-1851
LEGENDARY FIELD                      Colton Schmidt and Reggie            Carey International, Inc.
EXHIBITIONS, LLC                     Northup                              c/o Greenberg Traurig LLP, Attn:
15 Charles Place                     c/o Jonathon Farahi, Esq.            Thomas McKee
Closter, NJ 0762                     Abir Cohen Treyzon Salo LLP          1750 Tysons Boulevard, Suite
                                     16001 Ventura Blvd, Suite 200        1000
                                     Encino, California 91436             McLean, VA 22102
Dundon Capital Partners, LLC         Lexington Hotel Conference           00 South Ashley Property Owner,
c/o Russell W. Mills                 Center                               LLC
Bell Nunnally & Martin LLP           Jacksonville Riverwalk               Locke Lord LLP
2323 Ross Avenue, Suite 1900         1515 Prudential Drive                Attn: Brian A. Raynor
Dallas, TX 75201                     Jacksonville, FL 32207               111 S Wacker Drive
                                                                          Chicago, IL 60606
Thomas G. Dundon                     Law Enforcement Specialists Inc      Sodexo, Inc.
c/o Russell W. Mills                 PO Box 11656                         9801 Washingtonian Blvd.
Bell Nunnally & Martin LLP           Glendale, AZ 85318-1656              Gaithersburg, MD 20878
2323 Ross Avenue, Suite 1900
Dallas, TX 75201
wilford coleman jr                   War Machine Inc dba                  Synergy Specialists Medical
2121 Pioneer Pass                    TSHIRTGUN.COM                        Group, Inc.
Seguin, TX 78155                     3429 Rutherford Rd Ext               4910 Directors Place
                                     Ste B                                Suite 350
                                     Taylors, SC 29687                    San Diego, CA 92121
Rush Glick                           SAFC Management                      Landmark American Insurance
1651 Vann Court                      One AT&T Parkway                     Company
El Cajon, CA 92020-2236              San Antonio, TX 78219                c/o Tony L. Draper
El Cajon, CA 92020-2236                                                   Walker Wilcox Matousek, LLP
                                                                          1001 McKinney, Suite 2000
                                                                          Houston, TX 77002
Cortez Liquid Waste Services         Classic Traditions, Inc.             LEGENDARY FIELD
19540 S US Highway 281               4 Baltusrol Ct.                      EXHIBITIONS, LLC
San Antonio TX, 78221                Shoal Creek, AL 35242
                                                                        15 Charles Place
                                                                        Closter, NJ 07624
TRT Development Company-San          LEGENDARY FIELD                    Williams, Jack F.
Antonio                              EXHIBITIONS, LLC                   1355 Christmas Lane NE
c/o Wick Phillips Attn: Jason Rudd   15 Charles Place                   Atlanta, GA 30329 US
3131 McKinney Ave., Suite 100        Closter, NJ 07624
Dallas, TX 75204
Marriott Hotel Services, Inc.        Lexington Hotel Conference         Xandr
John C Josefsberg                    Center                             One AT&T Way
12740 HILLCREST RD #240              Jacksonville Riverwalk             Room 3A104
DALLAS, AZ 75230                     1515 Prudential Drive              ATTN: Karen Cavagnaro
                                     Jacksonville, FL 32207             Bedminster, NJ 07921
Emily Morgan, LLC                    Architectural Surfaces & Design    1954 Productions, LLC
705 East Houston Street              Inc.                               8447 Wilshire Boulevard, Ste 300
San Antonio, Texas 78205             5526 West 13400 South              Beverly Hills, CA 90211
                                     Herriman, UT 84096
UTAH MEDIA GROUP                     Thomas A. Veit                     Wehbe, Freddie
4770 S 5600 W                        c/o Stephen A. Roberts             PO Box 140911
WEST VALLEY CITY, UT 84118           Clark Hill Strasburger             Gainesville, FL 32614
                                     720 Brazos, Suite 700
                                     Austin, TX 78701
IsoLynx, LLC                         Marriott Plaza San Antonio         Silicon Valley Bank
Attn: Ed Evansen, CEO                555 S, Alamo                       Jennifer F. Wertz
179 Ward Hill Avenue                 San Antonio, TX 78205              Jackson Walker LLP
Haverhill, MA 01835                                                     100 Congress Avenue, Suite 1100
                                                                        Austin, TX 78701
Mathis, Chaevis                      Marriott Memphis East              Larry Mac Duff
1894 Janet Lane                      5795 Poplar Avenue                 % Kasey C. Nye Esq.,
Decatur, GA 30035                    14185 Dallas Parkway, Suite 1150   WATERFALL, ECONOMIDIS,
                                     Memphis, TN 38119                  CALDWELL, HANSHAW & VI
                                                                        5210 E. Williams Circle, Suite 800
                                                                        Tucson, AZ 8571
Stratos, Inc. DBA ServiceMaster by   Clear Gear                         Richard Muirbrook and all
Stratos                              354 N Lewis Rd #149                similarly situated emplo
Jason P. Hood                        Royersford, PA 19468               c/o Joshua W. Wolfshohl
Davies Hood PLLC                                                        Porter Hedges LLP
1910 Madison Ave., PMB 72                                               1000 Main Street, 36th Floor
Memphis, TN 38104-2620                                                  Houston, TX 77002
LEGENDARY FIELD                      Christopher Kuehn                  University of Utah (University
EXHIBITIONS, LLC                     2516 Martha Ave,                   System of Utah)
15 Charles Place                     Green Bay, WI 54301                451 1400 E
Closter, NJ 07624                                                       Salt Lake City, UT 84112
ALT Systems, Inc.                    eClinicalWorks LLC                 Padilla, Gustavo
2777 Ontario Street                  2 Technology Drive                 804 Coldbrook Court
Suite 210                            Westborough, MA 01581              Chula Vista, CA 91913
Burbank, CA 9150
Crew One Productions, Inc.           Colette McCue                      CenturyLink Communications,
c/o Waller Lansden Dortch & Davis,   4360 Berry Oak Drive               LLC
LLP                                  Apopka, FL 32712-5793              Attn: Legal-Bankruptcy
Attn: Blake D. Roth, Esq.                                               fka Qwest Communications
511 Union Street, Suite 2700                                            Company
Nashville, TN 37219                                                     1025 El Dorado Blvd.
                                                                        Broomfield, CO 80021
ATLANTIC COAST                     NFL Enterprises LLC               Johnson, Michael and Melvia
ORTHOPAEDIC MEDICAL                Lowenstein Sandler LLP            1238 Roman Point Dr.
SUPPLIES, INC.                     Attn: Jeffrey Cohen               Norcross, GA 30093
6510 Northpark Blvd                1251 Avenue of the Americas
Charlotte, NC 28216-2367           New York, NY 10020
Morgan, Lewis & Bockius            Control Dynamics Corporation      CT Corporation
1701 Market Street                 960 Louis Drive                   28 Liberty St, 42nd Floor
Philadelphia, PA 19103             Warminster, PA 18974              New York, NY 10005
Chris Amaker                       HALO Branded Solutions, Inc.      CT Corporation
2313 Lockhill Selma, suite 180     1500 Halo Way                     28 Liberty St, 42nd Floor
SAN ANTONIO, TX 78230              Sterling, IL 61081                New York, NY 10005
Diaz, Jana                         San Diego Sportservice, Inc.      Lien Solution
13334 Stetson Trl                  dba Delaware North                28 Liberty St, 42nd Floor
San Antonio, TX 78223              c/o James C. Thoman, Esq. -       New York, NY 10005
                                   Hodgson Russ
                                   140 Pearl Street, #100
                                   Buffalo, NY 14202
Gutierrez, Doretta                 Prince Shonola                    Kenneth Lantz
25002 Cooper Valley                1200 Holden Avenue                7306 Crownpiece Street
San Antonio, TX 78255              Apt 102                           San Antonio, TX 78240
                                   Orlando, FL 32839
leroy thompson                     SkyCam, LLC                       Kirven, Korren N.
968 kings highway Apt P-15         J. Scott Rose                     918 Early Street,
west deptford, NJ 08086            Jackson Walker LLP                Lynchburg, VA 24503
                                   112 E Pecan Street, Suite 2400
                                   San Antonio, TX 78205
Belz Construction Services, LLC    LEGENDARY FIELD                   Control Dynamics Corp.
Butler Snow                        EXHIBITIONS, LLC                  960 Louis Drive
c/o Mike Less                      15 Charles Place                  Westminster, PA 18974
6075 Poplar Ave., Suite 500        Closter, NJ 07624
Memphis, TN 38119
Accolade USA Inc.                  New Era Cap Co., Inc.             Push Button Films
60 Industrial Parkway Ste. 397     Phillips Lytle LLP                5165 Galt Way
Cheektowaga, NY 14227-2774         Attn: Angela Z. Miller, Esq.      San Diego, CA 92117
                                   One Canalside, 125 Main Street
                                   Buffalo, NY 14203
UCF Athletics Association, Inc.    Cynthia Frelund - WME             LEGENDARY FIELD
4465 Knights Victory Way,          Entertainment, LLC                EXHIBITIONS, LLC
Orlando, FL 32816                  11 Madison Ave. 18th fl.          15 Charles Place
                                   New York, NY 10010                Closter, NJ 07624
LMREC III CLO I REO I, Inc.        G&G Outfitters, Inc.              HENRY SCHEIN, Inc.
% Stutzman, Bromberg, Esserman &   4901 Forbes Blvd                  135 Duryea Rd
Plifka                             Attn.: Dan Brady                  Melville, NY 11747
Attn: Heather J. Panko             Lanham, MD 2070
2323 Bryan Street, Suite 2200
Dallas, TX 75201
Florida Department of Revenue      Memphis 310262 AAF                ADVANCE LOCAL MEDIA LLC
Mark Hamilton                      Kathleen Hennessey Gannett Co.    DBA ALABAMA MEDIA
P.O. Box 6668                      Inc.                              GROUP
Tallahassee, FL 32314-6668         Law Dept, 7950 Jones Branch Dr.   ATTN CREDIT DEPT/KARINE
                                   McLean, VA 22107                  MARTIROSYAN
                                                                     ONE HARMON PLAZA, 9TH
                                                                     FLOOR
                                                                     SECAUCUS, NJ 07094
MNI Targeted Media                    Ohio Bureau of Workers'         Entercom Communications Inc.
c/o Szabo Associates, Inc             Compensation                    335 New Commerce Blvd
3355 Lenox Road NE, Suite 945         PO Box 15567                    Hanover Twp, PA 18706
Atlanta, GA 30326                     Columbus, OH 43215-0567
LEGENDARY FIELD                       Leah McDonald                   Debra Baum
EXHIBITIONS, LLC                      233 W Mistletoe Ave             1509 E. Washington Ave., #12
15 Charles Place                      SAN ANTONIO, TX 78212           El Cajon, CA 92019
Closter, NJ 07624
Street & Smiths Sports Group          First Insurance Funding
c/o Szabo Associates, Inc             P.O Box 7000
3355 Lenox Road NE, Suite 945         Carol Stream, IL 60197-7000
Atlanta, GA 30326

           PERSONS FILING A NOTICE OF APPEARANCE AND REQUESTING NOTICE

Three Sisters Partnership             IsoLynx, LLC                    Pavillion Management Company
c/o Russell W. Savory                 c/o Lathrop Gage, LLP           c/o Jonathan L. Howell
Beard & Savory, PLLC                  Attn. Wendi Alper-Pressman      Glast, Phillips & Murray, P.C.
119 South Main Street                 7701 Forsyth Blvd., Suite 500   14801 Quorum Drive, Ste. 500
Suite 500                             St. Louis, MO 63105             Dallas, Texas 75254
Memphis, Tennessee 38103
Arizona Board of Regents, a body      Kristen A. Miller Reinsch       Blue Cross of California d/b/a
corporate                             TRT Holdings, Inc.              Anthem Blue Cross
for and on behalf of Arizona State    4001 Maple Avenue Suite 600     c/o Eric S. Goldstein, Esq.
University                            Dallas, Texas 75219             Shipman & Goodwin LLP
c/o Robert M. Charles, Jr.                                            One Constitution Plaza
Lewis Roca Rothgerber Christie                                        Hartford, CT 06103-191
LLP
One South Church Avenue, Suite
2000
Tucson, AZ 85701-1611
Security Industry Specialists         Cynthia Freuhand                Courtney J. Hull Assistant
c/o Wayne R. Tery. Esq.- File No:     c/o Aaron C. Smith              Attorney General bk-
3991-20190386                         LOCKE LORD LLP                  c/o Sherri K. Simpson, Paralegal
IIEMAR, ROUSSO & HEALD,               111 South Wacker Drive          Attorney General's Office
LLP                                   Chicago, IL 60606               Bankruptcy & Collections Division
I5910 Ventura Boulevatd, l2th Floor                                   P.O. Box 12548
Encino- Califonra 91436-282                                           Austin, TX 78711-2548
CBS TV Networks, Inc.                 Cynthia Freuhand                ShaunO’Hara and 60 Soho
c/o WEIL, GOTSHAL & MANGES            c/o Stephen J. Humeniuk         Consulting, LLC
LLP                                   LOCKE LORD LLP                  c/o Aaron C. Smith
Alfredo R. Pérez                      600 Congress Ave., Suite 2200   LOCKE LORD LLP
700 Louisiana Street, Suite 1700      Austin, TX 78701                111 South Wacker Drive Chicago,
Houston, Texas 77002                                                  IL 60606
CBS TV Networks, Inc.                 Zachary Hospitality, LLC        ShaunO’Hara and 60 Soho
c/o WEIL, GOTSHAL & MANGES            c/o Roderick J. Regan           Consulting, LLC
LLP                                   11118 Wurzbach, #101            c/o Stephen J. Humeniuk LOCKE
Yehudah L. Buchweitz and Garrett      San Antonio, TX 78230           LORD LLP
A. Fail                                                               600 Congress Ave.
767 Fifth Avenue New York, New                                        Suite 2200
York 10153                                                            Austin, TX 7870
LMREC III CLO I REO I, INC.           Alpha Entertainment, LLC        Reggie Northrup and Colton
c/o Heather J. Panko Stutzman         c/o Artoush Varshosaz           Schmidt
Bromberg, Esserman & Plifka, A        K&L Gates LLP                   c/o Joshua L. Hedrick
Professional Corporation              1717 Main Street, Suite 2800    Katharine Battaia Clark
2323 Bryan Street                Dallas, Texas 75201                Britton D. McClung
Suite 2200 Dallas, Texas 75201                                      Hedrick Kring, PLLC
                                                                    1700 Pacific Avenue, Suite 4650
                                                                    Dallas, Texas 75201
IsoLynx, LLC                     Dundon Capital Partners, LLC and   Landmark American Insurance
c/o Lathrop Gage, LLP            Thomas G. Dundon                   Company
Attn. Raymond J. Urbanik         c/o Russell W. Mills               c/o Tony L. Draper
2101 Cedar Springs Road,         Bell Nunnally & Martin LLP         WALKER WILCOX
Suite 1400 Dallas, TX 75201      2323 Ross Avenue, Suite 1900       MATOUSEK, LLP
                                 Dallas, Texas 7520                 1001 McKinney
                                                                    Suite 2000
                                                                    Houston, Texas 77002
